Exhibit 10.1

Dated 2 May 2007

BLOCKBUSTER UK LIMITED

and

THE GAME GROUP PLC

AGREEMENT

for the sale and purchase

of the entire issued share capital

of Games Station Limited

CMS Cameron McKenna LLP

Mitre House

160 Aldersgate Street

London EC1A 4DD

T +44(0)20 7367 3000

F +44(0)20 7367 2000

Ref: MJW/RSP/MIT2.40a/108022.00003



--------------------------------------------------------------------------------

Table of Contents

 

1.    Definitions and Interpretation    1    Defined terms    1   
Interpretation    7 2.    Sale and purchase    9    Obligation to sell and
purchase    9    Dividends and distributions    9    Waivers of pre-emption    9
3.    Consideration    9    Consideration subject to adjustment    9   
Consideration    9    Reduction in consideration    10 4.    Completion    10   
Completion meeting    10    Effect of Completion    11    Pending registration
   11    Company records etc.    11 5.    Post Completion Adjustment    12 6.   
Warranties    14    Buyer Warranties    14    Seller Warranties    15   
Information supplied by the Company and Subsidiary    15    Limitations on
liability    15    Exclusions from clause 6    15 7.    Protection of goodwill
and trade secrets    15    Non-Competition    15    Severability of covenants   
17 8.    Restricted Stock Plan and Non-Qualifying Stock Options    17 9.   
Completion Bonuses    18 10.    Buyer’s Indemnity    18 11.    Concession Stores
   19    Concession Store Agreement Termination    19    Concession Store
Employees    20 12.    Intellectual Property Matters    22 13.    Third party
rights    22 14.    Further assurance    22 15.    Confidentiality;
announcements    23    Prohibition on disclosure    23    Announcements    23
16.    Assignment    23    No assignment without consent    23    Successors in
title    24

 

(i)



--------------------------------------------------------------------------------

17.    Waiver; variation; invalidity    24    No waiver by omission, delay or
partial exercise    24    Waivers and variations to be in writing    24    No
unreasonable withholding or delay    24    Invalidity    24 18.    Costs and
expenses    25    Payment of costs    25    Company and Subsidiary to pay no
costs    25 19.    Payments    25 20.    Entire agreement and financial
promotion    25    This Agreement    25    Entire agreement    25    Financial
Promotion    25    Other remedies    26    Fraud    26 21.    Counterparts    26
22.    Whether time is of the essence    26 23.    Notices    26    Form of
notices    26    Address and facsimile    26    Deemed time of service    27   
Proof of service    28    Change of details    28    Non-applicability to
Proceedings    28 24.    Governing law and jurisdiction    28    English law   
28    Courts of England and Wales    28 Schedule 1    29    Details of the Group
Part 1 The Company    29    Part 2 The Subsidiary    29 Schedule 2    30    Part
1 Properties    30    Part 2 Additional Stores    36    Part 3 Concession Stores
   37 Schedule 3    38    Intellectual Property Part 1 Registered IP    38   
Part 2 Material Unregistered IP    39    Part 3 Example of tantrum font    39
Schedule 4    40

 

(ii)



--------------------------------------------------------------------------------

   Completion Obligations    40 Schedule 5 Basis for preparation of the
Preliminary Adjustment Statement    42 Illustrative Form of Preliminary
Adjustment Statement    45    Appendix    45 Schedule 6    46    Warranties Part
1 General    46    Part 2 Tax    61 Schedule 7    66    Limitation of Seller’s
liability    66 Schedule 8    72    Relevant Employees of Concession Stores   
72 Schedule 9    77    Additional Stores Cost    77 Schedule 10    78   
Guarantees and Authorised Guarantee Agreements    78 Schedule 11    79    List
of documents in the agreed form    79

 

(iii)



--------------------------------------------------------------------------------

THIS AGREEMENT is made the 2nd day of May, 2007

BETWEEN

 

(1) BLOCKBUSTER UK LIMITED (registered in England and Wales with number
03688793) whose registered office is at Harefield Place, The Drive, Uxbridge,
Middlesex, UB10 8AQ (the “Seller”); and

 

(2) THE GAME GROUP PLC (registered in England and Wales with number 0875835)
whose registered office is at Unity House, Telford Road, Basingstoke, Hampshire,
RG21 6YJ (the “Buyer”).

RECITALS

 

(A) Details of GAMES STATION LIMITED are set out in Part 1 of Schedule 1
(Details of the Group).

 

(B) The Seller has agreed to sell the Shares to the Buyer and the Buyer has
agreed to purchase the Shares on and subject to the terms and conditions of this
Agreement.

NOW IT IS AGREED as follows:

 

1. Definitions and Interpretation

Defined terms

 

1.1 In this Agreement:

“2006 Accounts Date” means 31 December 2006;

“2006 Accounts” means the audited balance sheet of the Company and the
Subsidiary as at the 2006 Accounts Date and the audited consolidated profit and
loss account of the Company and the Subsidiary for the year ended on that date
together with the notes and the directors’ report in respect of that period;

“Accounts” means the audited balance sheet of the Company and the Subsidiary as
at the Accounts Date and the audited consolidated profit and loss account of the
Company and the Subsidiary for the year ended on that date together with the
notes and the directors’ report in respect of that period;

“Accounts Date” means 31 December 2005;

“Additional Stores” means the 20 new business premises listed in Part 2 of
Schedule 2 that have been or are to be added after 31 December 2006;

“Additional Stores Cost” means the amount expended up to and including 1 May
2007 by the Seller, the Company and its Affiliates for the installation of the
Additional Stores as set out in Schedule 9;

“Affiliate” means in relation to any body corporate (i) a parent undertaking of
such body corporate; or (ii) a subsidiary undertaking of such body corporate or
of any such parent undertaking;

“Agreement” means this Agreement including the Recitals and Schedules, but not
the Tax Deed;



--------------------------------------------------------------------------------

“Asset Transfers” means the distribution of fixed assets and inventory of the
Concession Stores pursuant to a dividend in specie declared by the Company
immediately prior to Completion;

“Blockbuster Shares” means shares in Blockbuster Inc.;

“Branding” has the meaning given in sub-clause 11.3;

“Business Day” means a day (other than a Saturday or Sunday) when banks are open
for business in the City of London and New York, New York;

“Buyer’s Solicitors” means Clifford Chance LLP of 10 Upper Bank Street, London,
E14 5JJ;

“CA 85” means the Companies Act 1985;

“Cash” means cash in hand or credited to any account of any Group Company with a
financial institution excluding any cash paid to the Company prior to or at
Completion pursuant to the terms of this Agreement;

“Cash Balance” means the Cash held by the Group at 11.59 p.m. on 1 May 2007 as
determined in accordance with Schedule 5 and as set out in Column G31 of the
Final Adjustment Statement;

“Chart-Track Limited” means the company registered in England and Wales with
company number 03073596 whose registered office is at 82 Glentham Road, London
SW13 9JJ and any successor company;

“Closing Amount” has the meaning given in sub-clause 3.2.1 of this Agreement;

“Company” means the company named in Recital (A);

“Competent Authority” means (i) any person (whether autonomous or not) having
legal and/or regulatory authority and/or enforcement powers; (ii) any court of
law or tribunal in any jurisdiction; and/or (iii) any Taxation Authority;

“Completion” means completion of the sale and purchase of the Shares pursuant to
this Agreement;

“Completion Bonuses” means (i) the bonuses to be paid by the Seller or any of
its Affiliates (other than the Company or the Subsidiary) at Completion to
Michael Logue, Jeremy Gerken, Martyn Gibbs and Ryedale Consultancy Limited
pursuant to, in the case of Michael Logue, Jeremy Gerken and Martyn Gibbs,
letters from the Company to each of them dated 8 August 2006, and, in the case
of Ryedale Consultancy Limited, a letter from the Company to it dated
16 January, 2007 and (ii) any amounts (if any) paid by the Seller or any of its
Affiliates to the holders (or any of them) of restricted stock units under the
Restricted Stock Plan and or non-qualifying options in respect of the surrender
of such restricted stock units and/or non-qualifying options;

“Completion Working Capital” means the Working Capital of the Group, as at 11.59
p.m. on 1 May 2007, as set out in Column I of the Final Adjustment Statement;

“Concession Store Agreement” means the concession store agreement dated 8 April
2004 and made between the Company and Blockbuster Entertainment Limited;

 

2



--------------------------------------------------------------------------------

“Concession Stores” means the video game stores identified in Part 3 of Schedule
2, operating under the trade name and mark GAMESTATION® at the date of this
Agreement;

“Connected Person” means a person connected (within the meaning of section 839
TA 88) with the Seller or any of the directors of any Group Company;

“Consideration” means the consideration payable for the Shares, as specified in
clause 3.2 (Consideration);

“Costs” means any cost, loss, damage or expense (including all reasonable legal
fees plus VAT thereon);

“Date of Transfer” has the meaning set out in clause 11.6;

“Disclosed” means information fairly disclosed by the Disclosure Documents (and
“Disclosure” shall be construed accordingly) with sufficient details to identify
the nature and scope of the matter disclosed in the Disclosure Documents;

“Disclosure Documents” means the Disclosure Letter including the general
disclosures contained in it and the two identical bundles of documents collated
by or on behalf of the Seller, the outside covers of each of which have been
signed for identification by or on behalf of the Seller and the Buyer;

“Disclosure Letter” means the letter described as such, dated as of the date of
this Agreement and addressed by the Seller to the Buyer;

“Employee Benefit Plan” means any agreement or arrangement for the provision of
pensions, allowances, lump sums or other like benefits of retirement, death or
long term ill health for the benefit of any current or former employee of the
Company or the employee’s dependants;

“Encumbrance” means any (other than by virtue of this Agreement) interest or
equity of any person (including any right to acquire, option or right of
pre-emption or conversion) or any mortgage, charge, pledge, lien, assignment,
hypothecation, security interest, title retention or any other security
agreement or arrangement, or any agreement to create any of the above;

“Environment” means any and all organisms (including man), ecosystems, property
and the following media: air (including the air within buildings and the air
within other natural or man-made structures, whether above or below ground);
water (including water under or within land or in drains or sewers and coastal
and inland waters); and land (including land under water);

“Environmental and Health and Safety Permits” means any permits, licences,
consents, certificates, registrations, notifications or other authorisations,
variation, modification or transfer required or issued under any Environmental
Laws or Health and Safety Laws for the operation of the business of the Company
or in relation to any of the Properties;

“Environmental Laws” means all or any applicable international, European,
national or local, civil or criminal law, statutes, regulations, secondary
legislation, bye-laws, common law, directives, treaties and other measures,
judgments and decisions of any court or tribunal and guidance notes which are
legally binding and in force at the date of this Agreement that have as a
primary purpose the protection of the environment or the provision of remedies
in respect of harm or damage to the Environment;

 

3



--------------------------------------------------------------------------------

“Estimated Purchase Price” has the meaning set out in clause 4.2 of this
Agreement;

“Event” means any act, omission, occurrence, transaction or circumstance
(including Completion);

“Final Adjustment Statement” has the meaning given in clause 5.1.4.

“FRS” means a financial reporting standard in force at the date of this
Agreement as issued by the Accounting Standards Board Limited;

“GAAP” means FRSs, SSAPs, the legal principles set out in Schedules 4 and 4A CA
85, rulings and abstracts of the Urgent Issues Task Force of the Accounting
Standards Board Limited and guidelines, conventions, rules and procedures of
accounting practice in the United Kingdom which are regarded as permissible by
the Accounting Standards Board Limited;

“Group” means collectively the Company and the Subsidiary (and “Group Company”
shall be construed accordingly);

“Harm” means harm to the Environment, and in the case of man includes offence
caused to any of his senses or harm to his property;

“Health and Safety Laws” means all applicable laws, statutes, regulations,
secondary legislation, bye-laws, common law, directives, treaties and other
measures, judgments and decisions of any court or tribunal and guidance notes
which are legally binding and in force as at the date of this agreement in so
far as they relate to or apply to the health and safety of any person, including
the Health and Safety at Work etc. Act 1974, the Control of Asbestos at Work
Regulations 2002 and the Construction (Design and Management) Regulations 1994;

“Indebtedness” means the aggregate amount (expressed as a positive number)
payable by members of the Group as at 11.59 p.m. on 1 May 2007 in respect of all
monies borrowed by such members (including, for the avoidance of doubt, under
any loan from any member(s) of the Seller’s Group or Connected Person) whether
under normal commercial lending terms, upon the issue of bills, bonds, notes,
loan stock or by way of deferred consideration in relation to any acquisition of
a business or entity, determined in accordance with Schedule 5 and as set out in
Column K31 of the Final Adjustment Statement;

“Intellectual Property Rights” means patents, rights to inventions, utility
models, copyright, trade marks, service marks, trade, business and domain names,
rights in trade dress or get-up, rights in goodwill or to sue for passing off,
unfair competition rights, rights in designs, rights in computer software,
database rights, topography rights, moral rights, rights in confidential
information (including know-how and trade secrets) and any other rights to or
interests in intellectual property, in each case whether registered or
unregistered and including all applications for and renewals or extensions of
such rights, and all similar or equivalent rights or forms of protection in any
part of the world;

“IP Assignment” means the deed of assignment in the agreed form to be entered
into at Completion by Blockbuster Inc. and the Company in respect of the G-GEAR
and G-WEAR marks;

“IP Licence” means the licence agreement in the agreed form to be entered into
at Completion by Blockbuster Inc. and the Company in respect of the TRADE
STATION and TRADESTATION marks;

 

4



--------------------------------------------------------------------------------

“IT Contracts” means all material arrangements and agreements under which any
third party (including without limitation any member of the Seller’s Group and
any source code deposit agents) provides any element of, or services relating
to, the IT System, including leasing, hire purchase, licensing, maintenance and
services agreements;

“IT System” means all material computer hardware (including network and
telecommunications equipment) and software (including without limitation all
computer programs in both source and object code form, associated preparatory
materials, user manual and other related documentation) owned, used, leased or
licensed by or to the Company or the Subsidiary;

“Leases” means the leases and subleases relating to the Properties;

“Management Accounts” means the the unaudited consolidated profit and loss
account of the Group in respect of the thirteen week period ended 1 April 2007;

“Material Contract” means (a) any individual contract or group of related
contracts, other than purchase orders entered into in the ordinary course of
business, that involve commitments to make capital expenditures or commitments
to purchase goods or services by the Company from any one person during the
period of 12 months from the date of this Agreement under which the undelivered
balance of such goods or services has a purchase price in excess of £100,000;
(b) any individual contract or group of related contracts, other than sales
orders entered into in the ordinary course of business, that involve commitments
to sell goods or services by the Company during the period of 12 months from the
date of this Agreement and under which the undelivered balance of such goods or
services has a sale price in excess of £100,000; and (c) contracts relating to
the borrowing of money by the Company, to the granting by the Company of an
Encumbrance on any of its assets (other than retention of title provisions and
Encumbrances of similar effect arising in the ordinary course of business), or
any guarantee by the Company of any obligation in respect of borrowed money or
otherwise; provided that in no event shall “Material Contracts” include
contracts of employment or Leases.

“Parties” means the Buyer and the Seller (and “Party” shall be construed
accordingly);

“PAYE” means the Pay-As-You-Earn mechanism used to withhold any employee
taxation or employee’s National Insurance contributions;

“Permits” means any permits, authorisations, licences or consents required to
carry on the business of the Group in compliance with Environmental Laws or
Health and Safety Laws;

“Permitted Encumbrances” means (a) mechanics’, carriers’, workmen’s, repairmen’s
or other like Encumbrances arising or incurred in the ordinary course of
business, (b) Encumbrances arising under equipment leases with third parties
entered into in the ordinary course of business and under which the Company is
not in default; and (c) retention of title provisions in supplier standard terms
and conditions;

“Previously-owned Land and Buildings” means land and buildings that have, at any
time before the date of this Agreement, been owned (under whatever tenure)
and/or occupied and/or used by the Company or the Subsidiary, but which are no
longer owned, occupied or used by the Company or the Subsidiary;

“Proceedings” means any proceeding, suit or action (including arbitration)
arising out of or in connection with this Agreement;

 

5



--------------------------------------------------------------------------------

“Properties” means the properties of which short particulars are set out in Part
1 of Schedule 2 (Properties) and the expression “Property” shall mean, where the
context so admits, any one or more or any part of such properties;

“Registered IP” means the Intellectual Property Rights owned, used or exploited
by the Group and listed in Part 1 of Schedule 3 (Intellectual Property);

“Regulations” means the Transfer of Undertakings (Protection of Employment)
Regulations 2006;

“Regulatory Requirements” means any applicable requirement of law, the United
States Securities and Exchange Commission, the UK Listing Authority, the London
Stock Exchange plc, the Panel on Takeovers and Mergers or of any person who has
regulatory authority which has the force of law in any relevant jurisdiction;

“Relevant Claim” means any claim against the Seller for breach of the
Warranties, and any other claim (whether in contract, tort or otherwise) against
the Seller arising out of any of the other provisions of this Agreement;

“Relevant Employees of the Concession Stores” means all employees of the Company
who are assigned (other than on a temporary basis) to work wholly or mainly in
or in connection with the operation of any one of the Concessions Stores
immediately before the Date of Transfer (or who would have been so employed had
they not been unfairly dismissed for a reason connected to the transfer) as more
particularly listed in Schedule 8;

“Restricted Stock Plan” means the Blockbuster Inc. Amended and Restated 1999
Long-Term Management Incentive Plan;

“Seller Group” means the Seller and its Affiliates;

“Seller’s Solicitors” means CMS Cameron McKenna LLP of Mitre House, 160
Aldersgate Street, London EC1A 4DD (Ref. RSP/MJW/MIT2.40a/108022.00003);

“Senior Employee” means any employee of the Company whose annual salary exceeds
£50,000 or any consultant engaged by the Company whose annual compensation
exceeds £50,000;

“Shares” means the 1,000,000 fully-paid issued ordinary shares of £1.00 each in
the capital of the Company;

“SSAP” means a statement of standard accounting practice in force at the date of
this Agreement as adopted by the Accounting Standards Board Limited;

“Stores” means the 219 video game stores, located in the Properties, operating
under the trade name and mark GAMESTATION® as of and since 31 December 2006;

“Subsidiary” means the Subsidiary of the Company named in Part 2 of Schedule 1
(Details of the Group);

“TA 88” means the Income and Corporation Taxes Act 1988;

 

6



--------------------------------------------------------------------------------

“Taxation” or “Tax” means:

 

  (a) all forms of taxation and statutory, governmental, state, federal,
provincial, local government or municipal charges, duties, imposts,
contributions, levies, withholdings or liabilities chargeable in the United
Kingdom or elsewhere; and

 

  (b) any penalty, fine, surcharge, interest, charges or costs payable in
connection with any Taxation within (a) above or any late or incorrect return in
respect of any Taxation within (a) above;

“Taxation Authority” means HM Revenue and Customs, the Department of Work and
Pensions and any other governmental or other authority whatsoever competent to
impose any Taxation in the United Kingdom or elsewhere;

“Tax Deed” means the deed in the agreed form containing certain Taxation
covenants between the Seller and the Buyer;

“Tax Warranty” means the tax warranties set out in Part 2 of Schedule 6;

“TCGA” means the Taxation of Chargeable Gains Act 1992;

“Transaction Documents” means collectively this Agreement and each other
agreement, instrument and document required to be executed and delivered in
accordance herewith including the Tax Deed;

“Unregistered IP” means Intellectual Property Rights owned, licensed, used or
exploited by the Group other than Registered IP;

“VAT” means value added tax;

“VATA” means the Value Added Tax Act 1994;

“Video Game Hardware” means all video game consoles and video games handheld
hardware (excluding peripherals) and other than pre-owned, used, ex rental,
pre-played or traded-in video game consoles or handheld hardware;

“Video Game Software” means all PC games and video games software other than
pre-owned, used, ex rental, pre-played or traded-in games;

“Warranties” means the warranties set out in clause 6 (Warranties) and Schedule
6 (Warranties);

“Warranty Claim” means any claim against the Seller for breach of the
Warranties;

“Working Capital” means the working capital of the Company determined in
accordance with Schedule 5 as set out in column I31 of the Final Adjustment
Statement; and

“Working Capital Target” means £7,400,000.

Interpretation

 

1.2 In interpreting this Agreement:

 

  1.2.1 reference to any document as being “in the agreed form” means that it is
in the form agreed between the Seller and the Buyer and signed for the purposes
of identification by or on behalf of the Seller and the Buyer.

 

7



--------------------------------------------------------------------------------

  1.2.2 where any statement is qualified by the expression “so far as the Seller
is aware” or by reference to the knowledge, awareness or belief of the Seller or
by an expression of similar import, that statement shall be deemed (except where
otherwise expressly provided to the contrary) to be given only on the basis of
matters which are within the actual knowledge of Michael Logue, Jeremy Gerken,
Martyn Gibbs or John Whitworth (none of whom has made any additional enquiry of
any other person) at the date of this Agreement.

 

  1.2.3 the table of contents and headings and sub-headings are for convenience
only and shall not affect the construction of this Agreement.

 

  1.2.4 unless the context otherwise requires, words denoting the singular shall
include the plural and vice versa and references to any gender shall include all
other genders. References to any person (which for the purposes of this
Agreement shall include natural persons, bodies corporate, unincorporated
associations, partnerships, governments, governmental agencies and departments,
statutory bodies or other entities, in each case whether or not having a
separate legal personality) shall include the person’s successors.

 

  1.2.5 the words “other”, “include” and “including” do not connote limitation
in any way.

 

  1.2.6 references to Recitals, Schedules, clauses and sub-clauses are to
(respectively) recitals to, schedules to, and clauses and sub-clauses of, this
Agreement (unless otherwise specified); and references within a Schedule to
paragraphs are to paragraphs of that Schedule (unless otherwise specified); and
references to this Agreement include the Schedules.

 

  1.2.7 references to any statute, statutory provision, directive of the Council
of the European Union (whether issued jointly with any other person or under any
other name) or other legislation include a reference to that treaty, statute,
statutory provision, directive or legislation as amended, extended, re-enacted,
consolidated or replaced from time to time (whether before or after the date of
this Agreement) and include any order, regulation, instrument or other
subordinate legislation made under the relevant statute, statutory provision,
directive or legislation PROVIDED ALWAYS THAT the liability of the Seller shall
not be increased by any such amendment, extension, re-enactment, consolidation
or replacement made after the date of this Agreement.

 

  1.2.8 words and expressions defined in the Tax Deed shall (to the extent they
are not inconsistent with this Agreement) bear the same meanings in this
Agreement.

 

  1.2.9 references to any English legal term for any action, remedy, method of
judicial proceeding, legal document, legal status, court, organisation, body,
official or any legal concept, state of affairs or thing shall in respect of any
jurisdiction other than England be deemed to include that which most nearly
approximates in that jurisdiction to the English legal term.

 

  1.2.10 any reference to “writing” or “written” includes faxes and any legible
reproduction of words delivered in permanent and tangible form (but not e-mail).

 

  1.2.11

any amount expressed in pounds sterling shall, to the extent that it requires in
whole or in part to be expressed in any other currency in order to give due
effect to this Agreement, be deemed for that purpose to have been converted into
the

 

8



--------------------------------------------------------------------------------

 

relevant currency immediately before the close of business on the date of this
Agreement (or, if that is not a Business Day, the Business Day immediately
before it). Subject to any applicable legal requirements governing conversions
into that currency, the rate of exchange shall be Barclays Bank plc’s spot rate
for the purchase of that currency with sterling at the time of the deemed
conversion.

 

  1.2.12 references to times of the day are (unless otherwise expressly
provided) to London time and references to a day are to a period of 24 hours
running from midnight on the previous day.

 

  1.2.13 Notwithstanding anything in this Agreement to the contrary, no amount
shall be (or is intended to be) included, in whole or in part (either as an
increase or as a reduction), more than once in the calculation of (including any
component of) any calculated amount pursuant to this Agreement if the effect of
such additional inclusion (either as an increase or as a reduction) would be to
cause such amount to be over- or under-counted for purposes of the transactions
contemplated by this Agreement.

 

1.3 The expressions “subsidiary”, “holding company”, “body corporate”, “parent
undertaking” and “subsidiary undertaking” shall have the meanings respectively
given to them in CA 85.

 

2. Sale and purchase

Obligation to sell and purchase

 

2.1 Subject to the terms of this Agreement, the Seller shall sell the Shares
with full title guarantee free from all Encumbrances to the Buyer and the Buyer
shall purchase the Shares accordingly.

Dividends and distributions

 

2.2 The Shares shall be sold with the benefit of all rights attaching to them as
at the date of this Agreement, including the right to receive all dividends and
distributions declared, paid or made by the Company after the date of
Completion.

Waivers of pre-emption

 

2.3 The Seller waives all rights of pre-emption and any other restrictions on
transfer over any of the Shares conferred on it either by the articles of
association of the Company or in any other way and shall procure that all such
rights conferred on any other persons in respect of the Shares are waived no
later than Completion so as to permit the sale and purchase of the Shares.

 

3. Consideration

Consideration subject to adjustment

 

3.1 The consideration for the sale of the Shares shall be subject to adjustment
as provided in clause 5 (Adjustment of Consideration).

Consideration

 

3.2 The Consideration for the sale of the Shares shall be:

 

  3.2.1 a cash payment of £74,000,000 (the “Closing Amount”);

 

9



--------------------------------------------------------------------------------

  3.2.2 (i) plus, the amount (if any) by which the Completion Working Capital
exceeds the Working Capital Target, or (ii) minus, the amount (if any) by which
the Completion Working Capital is less than the Working Capital Target;

 

  3.2.3 plus the Additional Stores Cost;

 

  3.2.4 plus the Cash Balance; and

 

  3.2.5 minus the Indebtedness,

provided that the Consideration shall not exceed £100 million

Reduction in consideration

 

3.3 Any payment made by the Seller in respect of a breach of any of the
Warranties or under the Tax Deed, or any other payment made by it pursuant to
this Agreement, shall (and shall be deemed to) reduce the price paid for the
Shares under this Agreement by a matching amount.

 

4. Completion

Completion meeting

 

4.1 Subject to sub-clause 4.3, Completion shall take place at the offices of the
Seller’s Solicitors (or wherever else and at whatever time the Parties agree in
writing) immediately after the execution of this Agreement.

 

4.2 At Completion:

 

  4.2.1 the Parties shall perform their respective Completion obligations set
out in Schedule 4 (Completion Obligations); and

 

  4.2.2 the Buyer shall pay to the Seller’s Solicitors by electronic transfer of
funds for same day value £76,000,000 which is equal to the aggregate of:

 

  (a) the Closing Amount;

 

  (b) plus the Additional Stores Cost; and

 

  (c) plus £1,712,410

(the “Estimated Purchase Price”) on account of the Consideration payable under
clause 3.2.

 

4.3 If in any respect material to the other Party the provisions of paragraph 1
of Schedule 4 (Completion Obligations) are not complied with on the day of the
Completion meeting by the Seller or the provisions of paragraph 2 of Schedule 4
(Completion Obligations) are not complied with on the day of the Completion
meeting by the Buyer respectively, the other Party will not be obliged to
complete this Agreement and may immediately by written notice:

 

  4.3.1 defer Completion to a date not more than 28 days after the date set by
sub-clause 4.1 (Completion) (and so that the provisions of sub-clauses 4.1 and
4.2 shall apply to the deferred meeting with all necessary modifications);

 

10



--------------------------------------------------------------------------------

  4.3.2 without prejudice to its rights under this Agreement, proceed so far as
practicable with the transactions contemplated by this Agreement (provided that
if the Buyer exercises its rights pursuant to this clause 4.3.2, completion of
the purchase of some of the Shares does not affect the Buyer’s rights in
connection with the others); or

 

  4.3.3 waive all or any of the requirements contained in paragraph 1 or
paragraph 2 of Schedule 4 (Completion Obligations) (as the case may be) at its
discretion.

 

4.4 The transfers and deliveries provided for in Schedule 4 shall be mutually
interdependent and shall be regarded as occurring simultaneously, and, any other
provision of this Agreement notwithstanding, no such transfer or delivery shall
become effective or shall be deemed to have occurred until all of the other
transfers and deliveries provided for in Schedule 4 shall also have occurred or
been waived in writing by the party entitled to waive the same. Such transfers
and deliveries shall be deemed to have occurred and Completion shall be
effective as of 11.59 p.m., London time, on 1 May 2007.

Effect of Completion

 

4.5 Notwithstanding Completion:

 

  4.5.1 each provision of this Agreement (and any other document referred to in
it) not performed at or before Completion but which remains capable of
performance;

 

  4.5.2 the Warranties; and

 

  4.5.3 all covenants and other undertakings contained in or entered into
pursuant to this Agreement

will remain in full force and effect and (except as otherwise expressly
provided) without limit in time.

Pending registration

 

4.6 The Seller declares that for so long as it remains the registered holder of
any of the Shares after Completion, it will:

 

  4.6.1 hold those Shares and all dividends and other distributions in respect
of them, and all other rights arising out of or in connection with them, in
trust for the Buyer and the Buyer’s successors in title; and

 

  4.6.2 at all times deal with and dispose of those Shares, and all such
dividends, distributions and rights attaching to them, as the Buyer or any such
successor may direct.

Company records etc.

 

4.7

During the first year following Completion, the Seller will (on reasonable prior
notice and at the Buyer’s expense) provide the Buyer with copies of all
information in tangible form relating to the Group’s business which belonged to
the Seller at Completion and after Completion remains in its possession or under
its control (but not the Buyer’s); provided

 

11



--------------------------------------------------------------------------------

 

that in the case of information that pertains to both the Company, and any of
the Seller and the Seller’s Affiliates, the Seller shall only be required to
provide to the Buyer such materials to which the Company is specifically a
party, is specifically bound or from which it specifically receives benefits.
During the first two years following Completion, the Seller will (on reasonable
prior notice and at the Buyer’s expense) provide the Buyer with all information
known to the Seller in relation to the Group if it is required for the purposes
of complying with any applicable legal or regulatory requirements.

 

5. Post Completion Adjustment

 

5.1

 

  5.1.1 Within 45 days after the date of Completion, the Buyer shall cause to be
prepared and delivered to the Seller its good faith a calculation, based on the
books and records of the Company, of the Completion Working Capital,
Indebtedness and Cash Balance, as of Completion (the “Preliminary Adjustment
Statement”), in the form set out in Schedule 5 and, based on such calculation,
the Buyer’s written calculation of the adjustment necessary to reconcile the
Estimated Purchase Price to the Consideration (the “Preliminary Post-Completion
Adjustment”). The Seller shall co-operate with the Buyer with regard to the
preparation of the Preliminary Adjustment Statement and provide the Buyer and
its representatives, advisers and agents with reasonable access to, upon
reasonable notice and during ordinary business hours, its books and records and
employees, wherever located, for the purposes of preparing the Preliminary
Adjustment Statement and Preliminary Post-Completion Adjustment. The Preliminary
Adjustment Statement shall be prepared as of 11.59 p.m., London time, on 1 May
2007 consistent with, and using the same accounting methods, policies, practices
and procedures as used in the preparation of the Estimated Completion Working
Capital, Estimated Indebtedness and Estimated Cash Balance and in accordance
with this Agreement, including Schedule 5, including, without limitation, with
respect to inventory valuation.

 

  5.1.2 The Seller shall review the Preliminary Adjustment Statement and the
Preliminary Post-Completion Adjustment and, if the Seller reasonably believes
that either was not prepared in accordance with sub-clause 5.1.1 or that there
was a mathematical error, the Seller shall so notify the Buyer in writing no
later than the 15th Business Day after the Seller’s receipt thereof, setting
forth in such notice the Seller’s objection or objections to the Preliminary
Adjustment Statement or the Preliminary Post-Completion Adjustment and the
specific changes or adjustments that the Seller claims are required to be made
thereto in order to conform the same to the terms of this Agreement. Any notice
of objection delivered pursuant to this sub-clause 5.1.2 shall specify in
reasonable detail the nature of any disagreement so asserted.

 

  5.1.3

If the Seller notifies the Buyer of an objection to the Preliminary Adjustment
Statement or the Preliminary Post-Completion Adjustment pursuant to sub-clause
5.1.2 and if the Buyer and the Seller are unable to resolve such dispute through
good faith negotiations within 15 Business Days after the Seller’s delivery of
such written notice of objection, or within a mutually agreed to extended time
period, then the Parties shall mutually engage and submit such dispute to, and
the same shall be finally resolved in accordance with the provisions of this
Agreement by, the London office of Deloitte (the “Independent Accountants”);
provided, however, that if the London office of Deloitte informs either the
Buyer or the Seller of its unwillingness to so serve (the “Decline Date”), then
within 10

 

12



--------------------------------------------------------------------------------

 

Business Days after the Decline Date, each of the Buyer and the Seller may apply
to the President for the time being of the Institute of Chartered Accountants in
England and Wales to nominate the Independent Accountant, and the decision of
the President for the time being of the Institute of Chartered Accountants in
England and Wales shall be final and binding. The Independent Accountant shall
not act as arbitrator, but as independent expert. The Buyer and the Seller will
enter into reasonable and customary arrangements for the services to be rendered
by the Independent Accountants under this sub-clause 5.1.3. The Independent
Accountants shall determine and report in writing to the Buyer and the Seller as
to the resolution of all disputed matters submitted to the Independent
Accountants and the effect of such determinations on the Preliminary Adjustment
Statement and the Preliminary Post-Completion Adjustment within 15 Business Days
after such submission or such longer period as the Independent Accountants may
reasonably require, and such determinations shall be final, binding and
conclusive as to the Buyer and the Seller (save in the event of manifest error
(when a relevant part of that determination shall be void and the matter shall
be remitted to the Independent Accountants for correction). The Independent
Accountants shall limit their review only to the disputed items submitted to the
Independent Accountants, and the final determination of each such dispute shall
be within a range between and including the lower figure submitted to the
Independent Accountants by either the Buyer or the Seller and the higher figure
submitted to the Independent Accountants by the other party. The Buyer and the
Seller shall each make readily available to the Independent Accountants all
relevant work papers and books and records relating to the Company as are
requested by the Independent Accountants and shall use commercially reasonable
efforts to cooperate with the Independent Accountants in resolving any disputed
matters. Subsequent to Completion, the Buyer shall co-operate with the Seller
with the regard to the Sellers enquiries made pursuant to sub-clauses 5.1.2 and
this sub-clause 5.1.3 and provide the Seller and its representatives, advisors
and agents with reasonable access to, upon reasonable notice and during ordinary
business hours, the financial books and records and employees of the Company,
wherever located, for the purposes of reviewing any issues that are in dispute
by the Parties. Each of the Buyer and the Seller shall bear its own costs and
expenses incurred in connection with this sub-clause 5.1.3; provided, however,
that the fees (including VAT) and disbursements of the Independent Accountants
shall be borne as the Independent Accountant shall direct or, in the absence of
such direction, shared equally by the Buyer, on the one hand, and the Seller, on
the other hand.

 

  5.1.4 The Preliminary Adjustment Statement and the Preliminary Post-Completion
Adjustment shall become the “Final Adjustment Statement” and the “Final
Post-Completion Adjustment,” respectively, and as such shall become final,
binding and conclusive upon the Buyer and the Seller for all purposes of this
Agreement, upon the earliest to occur of the following:

 

  (a) the mutual acceptance by the Buyer and the Seller of the Preliminary
Adjustment Statement and the Preliminary Post-Completion Adjustment,
respectively, with such changes or adjustments thereto, if any, as may be
proposed by the Seller and consented to by the Buyer;

 

  (b) the expiration of 15 Business Days after the Seller’s receipt of the
Preliminary Adjustment Statement and the Preliminary Post-Completion Adjustment,
respectively, without timely written objection thereto by the Seller in
accordance with sub-clause 5.1.2; and

 

13



--------------------------------------------------------------------------------

  (c) the delivery to the Buyer and the Seller by the Independent Accountants of
the report of their determination of all disputed matters submitted to them
pursuant to 5.1.3, with the Final Adjustment Statement and Final Post-Completion
Adjustment giving effect to such determination.

 

  5.1.5 If the Consideration exceeds the Estimated Purchase Price, then Buyer
shall pay the amount of the difference to the Seller. If the Consideration is
less than the Estimated Purchase Price, then the Seller shall pay the difference
to the Buyer. Payments to the Seller pursuant to this sub-clause 5.1.5 shall be
by wire transfer of immediately available funds to the Seller’s Solicitors, and
payments to the Buyer pursuant to this sub-clause 5.1.5 shall be by wire
transfer of immediately available funds to an account designated by the Buyer.
Payments pursuant to this sub-clause 5.1.5 shall be made no later than three
Business Days after the Preliminary Adjustment Statement and the Preliminary
Post-Completion Adjustment become the Final Adjustment Statement and the Final
Post-Completion Adjustment, respectively, pursuant to sub-clause 5.1.4 (the
“Payment Date”).

 

  5.1.6 Subject to clause 5.1.7, nothing in this clause 5 shall entitle a Party
or the Independent Accountants access to any information or document which is
protected by legal professional privilege or litigation privilege or which has
been prepared by the Buyer or Seller or their respective accountants or other
professional advisers for the purposes of assessing the merits of any claim or
argument.

 

  5.1.7 Neither the Buyer nor Seller shall be entitled to refuse to supply such
part or parts of documents that contain facts on which a relevant claim or
argument in respect of this sub-clause 5.1 is based.

 

  5.1.8 The Buyer shall pay to the Seller interest at the rate equal to seventy
basis points above the Bank of England Base Rate on all amounts payable by the
Buyer to the Seller (if any) pursuant to clause 5.1.5 from the date of
Completion up to and including the Payment Date calculated on a day to day basis
(on the basis of a 365 day year) for so long as such amount remains unpaid.

 

  5.1.9 If the Buyer fails to pay the Seller any amount due on the Payment Date
the Buyer shall (without prejudice to all other rights and remedies of the
Seller in respect of such failure) pay to the Seller interest at the rate equal
to the Barclays Bank base rate plus 4 per cent per annum over the base rate per
annum on such overdue amount from the date of such failure up to the date of
actual payment calculated on a day to day basis (on the basis of a 365-day year)
for so long as such amount remains unpaid.

 

6. Warranties

Buyer Warranties

 

6.1 The Buyer warrants to the Seller that:

 

  6.1.1 it is a company duly incorporated and validly existing under the laws of
England and Wales; and

 

  6.1.2

it possesses all requisite power and authority to execute, deliver and perform
this Agreement, and each other Transaction Document to which the Buyer is a
party. The execution, delivery and performance by the Buyer of this Agreement,
and

 

14



--------------------------------------------------------------------------------

 

each other Transaction Document to which the Buyer is a party, have been duly
authorised by all necessary action of the Buyer and no other action on the part
of the Buyer is necessary to authorise the execution and delivery by the Buyer
of this Agreement or the Transaction Documents to which it is a party.

Seller Warranties

 

6.2 The Seller warrants to the Buyer in the terms set out in Schedule 6
(Warranties) in relation to the Company and the Subsidiary as at the date of
this Agreement. Each of the Warranties set out in the separate paragraphs of
Schedule 6 (Warranties) shall be separate and independent.

Information supplied by the Company and Subsidiary

 

6.3 The Seller undertakes to the Buyer to waive any and all claims which it
might otherwise have against the Company, the Subsidiary and/or their respective
officers, employees, agents, consultants or any of them in respect of any
information supplied to them by or on behalf of the Company and/or the
Subsidiary in connection with the Warranties, the Tax Deed and/or the
information Disclosed except insofar as the Seller has been fraudulently,
dishonestly, or wilfully misled by any such officer, employee, agent or
consultant or through any such persons otherwise acting in bad faith.

Limitations on liability

 

6.4 The Buyer confirms and acknowledges that the Seller makes no warranty in
respect of the Concession Stores or the Relevant Employees of the Concession
Stores or any matter connected thereto and, save as provided for in clauses 11.5
and 11.9, the Buyer shall not make any claim against the Seller or its
Affiliates in respect thereof.

 

6.5 The Seller’s liability in respect of any claim in relation to this Agreement
shall be limited as provided in Schedule 7 (Limitation of Seller’s liability)
and as specifically provided for in the Tax Deed provided that such limitations
shall not apply in relation to the Warranties set out in paragraphs 1
(Organisation), 2 (Authority), and 3 (Ownership of Shares), of Part 1 of
Schedule 6 (Warranties).

Exclusions from clause 6

 

6.6 Notwithstanding any other provision of this Agreement, the provisions of
this clause 6 and Schedule 7 (Limitation of Seller’s liability) shall not apply
to any claim made against the Seller in the case of any fraud on the part of the
Seller.

 

7. Protection of goodwill and trade secrets

Non-Competition

 

7.1 Subject to clause 7.3, the Seller undertakes to the Buyer, for itself and as
agent on behalf of the Company, that it will not do, and will procure that its
Affiliates do not do, any of the following things during the period starting on
the date of this Agreement and ending on 31 January 2009:

 

  7.1.1 sell Video Game Hardware and/or Video Game Software in Great Britain;
and

 

  7.1.2

directly or indirectly solicit, contact with a view to his engagement or
employment or actually engage or employ, any person who was a director, officer,
employee or manager of the Company at any time during the twelve months prior to
the date

 

15



--------------------------------------------------------------------------------

 

of this Agreement in any such case where the person in question occupies a
senior or managerial position, or has material confidential information or would
be in a position to exploit the trade connections of the Company except where
the person in question has responded to general recruitment advertising not
specifically directed at such person.

 

7.2 The Seller undertakes to the Buyer, for itself and as agent on behalf of the
Company, that it will not, and will procure that its Affiliates do not, during
the period starting on the date of this Agreement and ending on the second
anniversary of the date of this Agreement sell Video Game Hardware and/or Video
Game Software, in Great Britain under branding other than ‘Blockbuster’.

 

7.3 Nothing in clause 7.1 shall prevent the Seller and/or its Affiliates from
selling Video Game Hardware and Video Game Software in the Seller’s own brand
stores in Great Britain or by way of an own brand on-line platform, provided
that the Seller’s market share of either the Video Game Hardware market or the
Video Game Software market does not exceed 9% until 31 January 2009.

 

7.4 For the purposes of this clause 7, “market share” shall mean the Seller’s
average market share over any 26 week period of the Video Game Hardware or the
Video Game Software markets (as the case may be) in Great Britain as reported by
Chart-Track Limited; provided always that in the event that the number of market
participants contributing data to Chart-Track Limited falls or if a new entrant
to the market does not contribute data to Chart-Track Limited, the market share
permissible shall, to the fullest extent possible, be controlled for such market
entry or exit from the Chart-Track Limited pool. Furthermore if Chart-Track
Limited no longer exists or stops reporting market share information the Parties
shall agree upon and, if available, appoint another provider of equivalent
information or, failing which, the parties shall agree in good faith an
alternative method of quantifying the relevant market share of the Seller and
its Affiliates.

 

7.5 The Seller and the Buyer agree to use their reasonable endeavours to provide
and procure that their Affiliates provide timely and accurate information
regarding their respective market shares to Chart-Track Limited for the period
from Completion to 31 January 2009.

 

7.6 After Completion and up to 31 January 2009, the Seller shall provide the
Buyer with a notice stating that it is complying with the terms of clause 7.3.
The first such notice shall be based upon the Chart-Track Limited weekly report
for week 31 2007 and published on Saturday 4 August 2007. Thereafter the notice
shall be based on the Chart-Track Limited weekly report at thirteen week
intervals. The last such notice shall be based on the Chart-Track Limited weekly
report for the week ended Saturday January 31 2009. In the event that
Chart-Track Limited fails to publish its weekly report the Seller shall provide
a notice to the Buyer pursuant to this clause based on its best knowledge and
belief. In all cases the notice shall be delivered to the Seller within 5
working days of when the Chart-Track Limited weekly report in question was
published or would have been published as the case may be.

 

7.7 The Seller agrees that the Buyer at any time during the period from
Completion until 31 January 2009, may request that the Seller provide the
Buyer’s Solicitors’ with certified copies of the weekly report from Chart-Track
Limited with respect to the Seller and its Affiliates and relating to sales of
Video Games Hardware and Video Game Software in Great Britain on which the
notice in 7.6 was based.

 

7.8 The Buyer will instruct the Buyer’s Solicitors that the information provided
pursuant to clause 7.7 will be provided on a strictly confidential outside
counsel only basis and that the Buyer’s Solicitors may not disclose the
information to the Buyer but may only report whether the Chart-Track Limited
information supports the Seller’s notice that it is in compliance with clause
7.3.

 

16



--------------------------------------------------------------------------------

Severability of covenants

 

7.9 Whilst the undertakings in sub-clauses 7.1 to 7.8 (Covenants) are considered
by the Parties to be reasonable in all the circumstances, if any provision
contained therein, or one or more should for any reason be held to be invalid,
but would have been held to be valid if part of the wording were deleted, the
undertakings shall apply with the minimum modifications necessary to make them
valid and effective.

 

7.10 The Seller shall use its reasonable endeavours to comply with all
reasonable requests for information from the Buyer for the purposes of preparing
any merger clearance filing with the Office of Fair Trading (“OFT”) with respect
to the purchase of the Company pursuant to this Agreement.

 

7.11 Subject to applicable regulations and law and without restricting the
Seller’s and/or the Seller’s Affiliates’ ability to respond to requests for
information by the OFT addressed to the Seller or the Seller’s Affiliates, the
Seller will not take any action designed to have the effect of impeding or
frustrating clearance by the OFT of the acquisition contemplated by this
Agreement.

 

7.12 The Seller acknowledges that the Buyer may be entitled to the remedy of
injunction for an actual breach of this clause 7 but nothing in this clause 7.12
will prejudice the right of the Seller to oppose an application for such a
remedy or be construed as the Seller acknowledging or agreeing that such a
remedy is appropriate or equitable.

 

8. Restricted Stock Plan and Non-Qualifying Stock Options

 

8.1 If any employee of the Company or the Subsidiary (or any other person from
whom the Company or the Subsidiary is required to withhold any employee taxation
or employees’ National Insurance contributions under PAYE) becomes entitled at
any time to receive Blockbuster Shares under the Restricted Stock Plan
(“vesting”) or exercises any non-qualifying stock option, the Seller shall
inform the Buyer following the vesting of an award or the exercise of an option
of the identity of the relevant employee, the vesting or exercise date, the
price paid by the employee (if any) and the market value of Blockbuster Shares
acquired and shall provide this information in sufficient time to allow the
Buyer to make any PAYE payments within the applicable time limits.

 

8.2 Subject to sub-clause 8.3 below:

 

  8.2.1 Blockbuster Inc. shall determine the gross gain arising on the date of
vesting or the date on which an option is exercised by deducting the aggregate
price paid by the employee (if any) from the market value on the date of vesting
or exercise of the Blockbuster Shares he receives and shall issue the number of
Blockbuster Shares corresponding to the gross gain.

 

  8.2.2 Blockbuster Inc. shall sell or procure the sale of sufficient
Blockbuster Shares to enable the payment of income tax at the appropriate rate
and employees’ National Insurance contributions on the gross gain to be made and
Blockbuster Inc. shall pay the proceeds to the Buyer to enable it to discharge
within the applicable time limits any income tax and employees’ National
Insurance contributions payable under PAYE on the vesting of the awards or the
exercise of the options at any time.

 

17



--------------------------------------------------------------------------------

  8.2.3 Blockbuster Inc. shall pay to the Buyer an additional amount equal to
the employer’s National Insurance contributions due on the vesting of the awards
or on the exercise of the options at any time, unless the option holders have
previously paid the employer’s National Insurance contributions, in which case
the appropriate amount shall be paid using the mechanism set out in sub-clause
8.2.2 above.

 

  8.2.4 Blockbuster Inc. shall then transfer the balance of Blockbuster Shares
or pay the balance of the proceeds of sale of such shares to the employee (or
any other person entitled to receive them).

 

8.3 If an employee receives Blockbuster Shares pursuant to the Restricted Stock
Plan or on the exercise of a non-qualifying option at any time and provides any
member of the Seller Group with a cheque to discharge any income tax and
employees’ National Insurance contributions, Blockbuster Inc. shall procure that
such amount, less the exercise price, is paid to the Buyer in order to satisfy
its obligations to operate PAYE within the applicable time limits.

 

8.4 Without duplication of the foregoing provisions of this clause 8, the Seller
shall indemnify the Buyer in respect of any loss, liability or Tax, including
National Insurance contributions, incurred by the Buyer, the Company or the
Subsidiary in relation to any restricted stock plan or non-qualifying stock
option plan in which any employee, director or former employee or director of
the Company or the Subsidiary participated prior to Completion or exercise of
any option under any such plan whether such loss, liability or Tax arises before
or after Completion.

 

9. Completion Bonuses

 

9.1 The Seller shall or shall cause one of its Affiliates (other than the
Company or the Subsidiary) to pay the Completion Bonuses on or prior to
Completion (net of all income tax and National Insurance contributions due on
such bonuses), and the Seller shall or shall cause one of its Affiliates (other
than the Company or the Subsidiary) to pay to the Company on or prior to
Completion the amount required in respect of income tax and National Insurance
contributions on the Completion Bonuses.

 

9.2 The Buyer shall procure that amounts paid by the Seller or any of its
Affiliates to the Company in respect of income tax and National Insurance
contributions on Completion Bonuses shall be used to discharge the income tax
and National Insurance liabilities in relation to Completion Bonuses.

 

10. Buyer’s Indemnity

 

10.1 The Buyer agrees from and after Completion to indemnify the Seller in full
for and against any and all claims, reasonable costs and expenses (including all
legal expenses and other professional fees together with value added tax
thereon) and liabilities, whatsoever and howsoever arising, incurred or suffered
by the Seller from and after Completion in relation to any of the guarantees and
authorised guarantee agreements listed on Schedule 10 to the extent arising from
the Buyer’s post-Completion operation of the business of the Company.
Notwithstanding the foregoing, the indemnity set forth in this clause 10:

 

  10.1.1 shall cease to have effect in respect of the authorised guarantee
agreements on the date on which the Company assigns its interest in the Leases
and the Company is released from direct liability under the Lease covenants by
virtue of the Landlord and Tenant (Covenants) Act of 1995 and the guarantors are
fully and effectively released from any liability;

 

18



--------------------------------------------------------------------------------

  10.1.2 shall only apply to any claims, reasonable costs, expenses (including
without limitation all reasonable legal expenses and other reasonable
professional fees together with value added tax thereon) and liabilities arising
after Completion and for the avoidance of doubt the indemnity contained in this
sub-clause 10.1.2 shall not apply in respect of any antecedent breaches by the
Company prior to Completion which have given rise to claims, costs, expenses and
liabilities under the guarantees and authorised guarantee agreements after
Completion; and

 

  10.1.3 to the extent that the relevant provisions are not inconsistent with
this clause 10, the provisions of paragraphs 5 to 12 of Schedule 7 shall apply
to the indemnity set out in sub-clause 10.1 as they apply to the indemnities set
out in clauses 8.4 and 11.5 mutatis mutandis.

 

11. Concession Stores

Concession Store Agreement Termination

 

11.1 On or prior to Completion the Company and Blockbuster Entertainment Limited
shall terminate the Concession Store Agreement and the Group Companies shall
terminate any other agreement pursuant to which the Company has rights to occupy
any of the Concession Stores.

 

11.2 On or prior to Completion the entire fixtures, fittings and content of the
Concession Stores including the stock, the cash registers and the Cash therein
but excluding the branding and signage incorporating the Intellectual Property
Rights of the Company shall be the property of the Seller.

 

11.3 Within 60 days from Completion the Seller shall at its own cost dismantle
and remove the branding and signage incorporating the Intellectual Property
Rights of the Company (the “Branding”) from the Concession Stores. During the
period of 60 days from Completion the Buyer shall procure that the Company for
good value received shall permit the Seller and its Affiliates to trade and
conduct business using the Branding in the former Concession Stores provided
that in that period the Seller undertakes not to, and shall procure that its
Affiliates shall not, use the Branding in such a way so as to reduce or diminish
the reputation, image or prestige of such Branding. Furthermore for good value
received the Buyer shall procure that the Company shall provide a reasonable
level of accounting support to the Seller in respect of the former Concession
Stores in respect of sales, cash, banking and stock.

 

11.4 If so directed by the Buyer in writing at Completion the Seller shall
procure that any items containing Intellectual Property Rights of a member of
the Group that have been dismantled/removed from display in accordance with
clause 11.3 shall be returned to the Company at the cost of the Buyer, or if no
such direction is given destroyed by the Seller.

 

11.5

The Seller agrees from and after Completion to indemnify the Buyer and the
Company for and against any and all Costs suffered or incurred by reason of any
proceeding, claim or demand (“Claims”) with respect to: (i) the operation of any
of the Concession Stores prior to Completion; (ii) the Asset Transfer; and
(iii) the Concession Store Agreement (including the termination thereof) other
than those Costs suffered or incurred by reason of any Claim by any Relevant
Employee of the Concession Stores (or their employee representatives) (but
without prejudice to the rights of the Buyer and the Company pursuant to clause
11.9)

 

19



--------------------------------------------------------------------------------

 

or any Claims by other persons who previously worked wholly or mainly in or in
connection with the operation of any one of the Concessions Stores (or their
employee representatives) or any Claim under the Regulations.

Concession Store Employees

 

11.6 The Seller and the Buyer declare and acknowledge that they each consider
that the termination of the concession agreements in relation to the Concession
Stores and the subsequent sale by Blockbuster Entertainment Limited of video
games and/or consoles in those stores after Completion will amount to a service
provision change under the Regulations. As a result the contracts of employment
of the Relevant Employees of the Concession Stores will have effect on the
termination of such concession agreement (the “Date of Transfer”) as if
originally made between each Relevant Employee of the Concession Stores and
Blockbuster Entertainment Limited.

 

11.7 The Buyer will indemnify each of the Seller and Blockbuster Entertainment
Limited (and theirs or its agents and nominees) against any Costs suffered or
incurred by reason of any proceeding, claim or demand (“Claims”) by any employee
who is not a Relevant Employee of the Concession Stores (or their employee
representatives) in relation to the operation of the Regulations on the contract
of employment, the employment or the termination of employment of any employee
of the Company who is not a Relevant Employee of the Concession Stores.

 

11.8 The Buyer will indemnify each of the Seller and Blockbuster Entertainment
Limited (and theirs or its agents and nominees) against any Costs suffered or
incurred by reason of any proceeding, claim or demand by any Relevant Employee
of the Concession Stores (or their employee representatives) to the extent that
it arises from any failure by the Seller and/or Blockbuster Entertainment
Limited and/or the Company to comply with their obligations under regulations 13
and 14 of the Regulations. The Seller will notify the Buyer in the event that
there are any actual or threatened claims which may give rise to the application
of this indemnity and will consult with the Buyer with a view to the Buyer and
the Seller acting in co-operation to assist the Seller to comply with its
obligations under clause 11.13.2 below.

 

11.9 In the event that any person designated as a Relevant Employee of the
Concession Stores asserts that his employment has not transferred to Blockbuster
Entertainment Limited all parties will maintain the position that such
individuals have transferred pursuant to the Regulations with the aim of
persuading such employee to acknowledge the transfer of his/her employment to
Blockbuster Entertainment Limited and in the event that such employee continues
to refuse to acknowledge the transfer of their employment to Blockbuster
Entertainment Limited and an employment tribunal determines that such employees
employment has not transferred pursuant to the Regulations, the Seller shall
indemnify the Buyer and the Company in respect of each Cost which it may sustain
by reason of any Claims in connection with that employee’s contract of
employment and that employee’s employment and any constructive dismissal
liability for refusing to acknowledge such claimed employment with the Company
or arising as a consequence of any non compliance with an order from an
employment tribunal for re-engagement or reinstatement.

 

11.10 The indemnity contained in Clause 11.9 above is subject to the following
conditions:

 

  11.10.1

In the event of any claim made by a Relevant Employee of the Concession Stores
which may be covered by the indemnity under clause 11.9 Blockbuster
Entertainment Limited shall resist such claims in the name of the Company and/or
any Group Company and shall take conduct of any negotiations

 

20



--------------------------------------------------------------------------------

 

(including any settlement proposals if applicable), proceedings or appeals
incidental to it and to use professional advisers nominated by the Seller.
Accordingly, if the Buyer and/or the Company becomes aware from time to time of
any claim by a Relevant Employee of the Concessions Stores that the Regulations
did not operate so as to transfer their employment to Blockbuster Entertainment
Limited (a “Non Transfer Claim”) the Buyer shall, and shall procure that each
relevant Group Company shall:

 

  (a) within 14 days of becoming so aware give notice of, and consult with the
Seller in respect of, the Non Transfer Claim;

 

  (b) if so requested by the Seller take all reasonable steps or proceedings as
the Seller may reasonably consider necessary in order to mitigate, avoid,
resist, appeal, dispute, contest, remedy, compromise or defend any Non Transfer
Claim;

 

  (c) upon receipt of reasonable notice provide the Seller and its agents with
access to and to inspect and take copies of all books, correspondence and
records of the relevant Group Company necessary for the proper conduct of the
Non Transfer Claim provided that in no circumstances shall the Buyer or any
Group Company be required to make available any documents or records which are
legally privileged or which are subject to restricted disclosure in accordance
with the Data Protection Act 1998;

 

  (d) request and use its reasonable endeavours to ensure that the personnel of
the relevant Group Company provide statements and proofs of evidence, and attend
at any trial or hearing to give evidence or otherwise, and provide similar
assistance to enable the Seller to mitigate, avoid, resist, appeal, dispute,
contest, remedy, compromise or defend any such Non Transfer Claim provided that
the Seller shall reimburse the relevant Group Company or relevant personnel (as
directed by the relevant Group Company) for all out of pocket expenses properly
incurred in connection with such assistance;

 

  (e) except with the Seller’s prior written consent, not concede that there was
no transfer pursuant to the Regulations or admit liability in respect of, or
compromise or settle, the Non Transfer Claim.

 

  11.10.2 The Seller shall be responsible for all costs incurred in connection
with the conduct of a Non Transfer Claim and the cost of any settlement (if
applicable) prior to any employment tribunal decision and shall indemnify the
Company and the Buyer for any Costs incurred by the Company or the Buyer arising
from any failure by the Seller to comply with its obligations under this clause
11.10.2.

 

11.11 The Seller and Blockbuster Entertainment Limited acknowledge and agree
that the information the Company has provided pursuant to Regulation 11 of the
Regulations was provided whilst the Company was under the control of the Seller
and is sufficient to enable it to fully assess and comply with the liabilities
and obligations arising in respect of the Relevant Employees of the Concession
Stores.

 

11.12 The Seller will indemnify the Buyer and the Company against any Costs
incurred as a result of the Seller or Blockbuster Entertainment Limited bringing
proceedings pursuant to Regulation 12 of the Regulations in connection with the
Company’s obligations pursuant to Regulation 11 of the Regulations.

 

21



--------------------------------------------------------------------------------

11.13 The indemnity contained in Clause 11.8 above is subject to the following
conditions:

 

  11.13.1 a maximum cap on liability of £750,000;

 

  11.13.2 the Seller, and the Seller procuring that Blockbuster Entertainment
Limited use their reasonable endeavours following the date of this Agreement to
seek to minimise the commercial risk of any claims (it being acknowledged by
both parties that there is no way to minimise the legal risks of the claims
being well founded given that no information or consultation will be undertaken
prior to the date of transfer) being brought and to seek to minimise the level
of Costs incurred by the Buyer or the Company under Clause 11.8 provided always
that nothing in this sub clause will restrict Blockbuster Entertainment Limited
from acting in its best interests.

 

11.14 Save for paragraphs 3.3, 5, 6 and 7 the provisions of Schedule 7 shall not
apply to the indemnities set out in sub-clauses 11.8 to 11.13.

 

12. Intellectual Property Matters

 

12.1 The Company currently uses a font referred to as “tantrum” font in its
marketing materials an example character of which is depicted in Schedule 3,
Part 2. It is acknowledged and agreed that the Seller and its Affiliates also
use such font, and that neither the Company and its Affiliates, on one hand, nor
the Seller and its Affiliates, on the other hand, will have any liability to, or
claim or objection of any kind against, the other based on the use of such font,
nor will the Company and its Affiliates, on one hand, or the Seller and its
Affiliates, on the other hand, seek to restrict or prevent the other’s use of
the font or attempt to register or assert any Intellectual Property Right in the
font.

 

12.2 Except as otherwise provided in this Agreement and subject to the terms of
the IP Licence and the IP Assignment upon Completion:

 

  12.2.1 the Seller shall cease and shall cause any member of its group to cease
any and all use of Intellectual Property Rights of a member of the Group; and

 

  12.2.2 the Buyer shall procure that the Group Companies shall cease any and
all use of Intellectual Property Rights of Blockbuster Inc., or any member of
its group.

 

13. Third party rights

 

13.1 Nothing in this Agreement is intended to confer on any person any right to
enforce any term of this Agreement which that person would not have had but for
the Contracts (Rights of Third Parties) Act 1999 except that the Company and
Blockbuster Entertainment Limited shall be entitled to enforce clause 11
(Concession Stores) and all other provisions of this Agreement necessary to give
due effect to such rights, but this Agreement may be amended or varied by the
Parties in any way, or terminated, in accordance with its terms without any such
person’s consent.

 

14. Further assurance

 

14.1 The Seller, from time to time on being required to do so by the Buyer, and
the Buyer, from time to time being required to do so by the Seller, shall
promptly and, save as expressly set out in this Agreement, at the cost and
expense of the Party requesting it do or procure the doing of all such acts
and/or execute or procure the execution of all such documents as are necessary
for giving full effect to this Agreement (or to such parts of it as remain
operative after termination).

 

22



--------------------------------------------------------------------------------

15. Confidentiality; announcements

Prohibition on disclosure

 

15.1 The Parties acknowledge and agree that the letter agreement regarding
confidentiality dated 14 March 2006 between Seller and Buyer (the
“Confidentiality Agreement”), remains in full force and effect pursuant to the
terms thereof (notwithstanding any provision therein for the termination of the
Confidentiality Agreement upon execution of this Agreement) and is expressly
incorporated by reference into this Agreement as if it were set forth herein.
The Confidentiality Agreement shall expressly terminate with respect to
information about the Company immediately upon Completion but not for any other
purpose.

Announcements

 

15.2 No Party shall make any formal press release, disclosure or other public
announcement in connection with any of the transactions contemplated by this
Agreement except an announcement or disclosure in the agreed form or in any
other form agreed by the Buyer and the Seller or any announcement or disclosure
required by any applicable Regulatory Requirements (provided that, unless such
consultation is prohibited by Regulatory Requirements or, acting reasonably, is
impracticable in the circumstances, it is made only after consultation with the
Buyer or the Seller (as the case may be)).

 

15.3 Without prejudice to the generality of 15.2, the Parties hereto acknowledge
and agree that within four Business Days after the date of this Agreement, the
Seller shall file with the United States Securities and Exchange Commission a
Current Report on Form 8-K to disclose this Agreement and shall attach a copy of
this Agreement to such Form 8-K.

 

16. Assignment

No assignment without consent

 

16.1 Subject to clause 16.2, neither the Buyer nor the Seller may:

 

  16.1.1 assign, transfer, charge or deal in any way with the benefit of, or any
of its rights under or interest in, this Agreement; or

 

  16.1.2 sub-contract any or all of its obligations under it or do any such
thing in relation to any document or arrangement expressed to be supplemental to
this Agreement, or which this Agreement expressly preserves or requires to be
executed, except in accordance with a prior waiver given by (in the case of the
Buyer) the Seller or (in the case of the Seller) the Buyer.

 

16.2 The Buyer may, upon giving a notice to the Seller, assign the benefit of
this agreement and/or the Tax Deed by way of security to any bank(s) and/or
financial institution(s) lending money or making other banking facilities
available to the Buyer or a member of the Buyer’s Group for the financing of the
acquisition of the Shares and if it does so:

 

  16.2.1 the assignee may enforce the obligations on the part of the Seller
under this Agreement and/or the Tax Deed (including the Warranties) as if it had
been named in this Agreement and/or the Tax Deed as the Buyer;

 

  16.2.2 as between the Seller and the Buyer, the Seller may nevertheless
enforce this Agreement and/or the Tax Deed against the Buyer as if the
assignment had not occurred; and

 

23



--------------------------------------------------------------------------------

  16.2.3 the assignment shall be without cost to the Seller or its Affiliates
and shall not in any way operate so as to increase the liability or reduce the
rights of the Seller or its Affiliates under this Agreement.

Successors in title

 

16.3 This Agreement shall be binding upon and operate for the benefit of the
personal representatives and permitted assigns and successors in title of each
of the Parties and references to the Parties shall be construed accordingly.

 

17. Waiver; variation; invalidity

No waiver by omission, delay or partial exercise

 

17.1 No right, power or remedy provided by law or under this Agreement shall be
waived, impaired or precluded by any delay or omission to exercise it, any
single or partial exercise of it on an earlier occasion or any delay or omission
to exercise, or single or partial exercise, of any other such right, power or
remedy.

Waivers and variations to be in writing

 

17.2 Any waiver of any right, power or remedy under this Agreement must be in
writing, and no variation to this Agreement shall be of any effect unless it is
agreed in writing and signed by or on behalf of each Party.

No unreasonable withholding or delay

 

17.3 In this Agreement:

 

  17.3.1 where any person is required to give or is entitled to withhold its
consent or approval to terms and conditions of this Agreement or to any other
act, matter or thing under or referred to in this Agreement such person shall
act in good faith and be reasonable in giving or withholding such consent or
approval or in imposing conditions to such consent or approval; and

 

  17.3.2 where any person is required to perform any act or give any consent or
notification or do any other thing, it shall, in the absence of any specified
time limit, perform, give or do or (as the case may be) notify its withholding
of its consent or approval as soon as is reasonably practicable in all the
circumstances and in any event no later than 5 Business Days following the
relevant request for consent or approval.

Invalidity

 

17.4 Each of the provisions of this Agreement is severable. If any such
provision is or becomes illegal, invalid or unenforceable in any respect under
the law of any jurisdiction, that shall not affect or impair the legality,
validity or enforceability in that jurisdiction of the other provisions of this
Agreement, or of that or any other provisions of this Agreement in any other
jurisdiction; and (subject to sub-clause 7.9 (Severability of covenants)) the
Parties will use reasonable endeavours to negotiate in good faith with a view to
replacing it with one or more provisions satisfactory to any relevant competent
authority but differing from the replaced provision as little as possible.

 

24



--------------------------------------------------------------------------------

18. Costs and expenses

Payment of costs

 

18.1 Except as otherwise stated in this Agreement, each Party shall bear its own
costs and expenses in relation to the negotiation, preparation, execution and
carrying into effect of this Agreement and all other agreements forming part of
the transactions contemplated by this Agreement. All stamp, transfer and
registration taxes, duties and charges and all (if any) notarial fees payable in
relation to the transactions contemplated by this Agreement shall be payable by
the Buyer.

Company and Subsidiary to pay no costs

 

18.2 For the avoidance of doubt, neither the Company nor any of the Subsidiary
shall pay any legal or other professional charges and expenses in connection
with any investigation of the affairs of the Group or the negotiation,
preparation, execution and carrying into effect of this Agreement.

 

19. Payments

All payments to be made under this Agreement shall be made in full without any
set-off or counterclaim and free from any deduction or withholding except as may
be required by law (in which event such deduction or withholding shall not
exceed the minimum amount required by law and the payer will simultaneously pay
to the payee whatever additional amount is required for the net amount received
to equal what would have been received if no such deduction or withholding had
been required).

 

20. Entire agreement and financial promotion

This Agreement

 

20.1 In this clause, references to this Agreement include the Confidentiality
Agreement, the Disclosure Letter and all other written agreements and
arrangements between the Parties which are expressed to be supplemental to this
Agreement or which this Agreement expressly preserves or requires to be
executed.

Entire agreement

 

20.2 This Agreement constitutes the whole and only agreement and understanding
between the Parties in relation to its subject matter. Subject to sub-clause
20.5 (Fraud):

 

  20.2.1 all previous drafts, agreements, understandings, undertakings,
representations, warranties, promises and arrangements of any nature whatsoever
between the Parties with any bearing on the subject matter of this Agreement are
superseded and extinguished; and

 

  20.2.2 all rights and liabilities arising by reason of them, whether accrued
or not at the date of this Agreement, are cancelled

to the extent that they have such a bearing, except insofar as any such thing is
in terms repeated or otherwise reflected in this Agreement.

Financial Promotion

 

20.3 Each of the Parties acknowledges to the other, after due and careful
consideration, that:

 

  20.3.1 it is not entering into this Agreement in consequence of or in reliance
on any unlawful communication (as defined in section 30(1) of the Financial
Services and Markets Act 2000) made by the other Party or the other Party’s
professional advisers;

 

25



--------------------------------------------------------------------------------

  20.3.2 except as expressly provided in this Agreement, it is entering into
this Agreement solely in reliance on its own commercial assessment and
investigations and advice from its own professional advisers; and

 

  20.3.3 the other Party is entering into this Agreement in reliance on the
acknowledgements given in this clause.

Other remedies

 

20.4 This Agreement sets out the remedies available to the Parties and how they
may be pursued. Except as provided in sub-clause 20.5 (Fraud), other substantive
(as opposed to procedural) rights, powers or remedies (express or implied) which
would otherwise be available in connection with this Agreement as a matter of
common law, statute, custom or otherwise, including actions brought in
negligence and/or nuisance, are excluded and waived to the fullest possible
extent in relation to the Parties and their respective officers, employees and
agents.

Fraud

 

20.5 Nothing in this Agreement shall be read or construed as excluding any
liability or remedy in respect of fraud.

 

21. Counterparts

This Agreement may be executed in any number of counterparts and by the Parties
on different counterparts. Each counterpart shall constitute an original of this
Agreement but all the counterparts shall together constitute one and the same
Agreement.

 

22. Whether time is of the essence

Time shall not be of the essence of this Agreement.

 

23. Notices

Form of notices

 

23.1 Any communication to be given in connection with the matters contemplated
by this Agreement shall be in writing and shall either be delivered by hand or
sent by first class pre-paid post or facsimile transmission. Delivery by courier
shall be regarded as delivery by hand.

Address and facsimile

 

23.2 Such communication shall be sent to the address of the relevant Party
referred to in this Agreement or the facsimile number set out below or to such
other address or facsimile number as may previously have been communicated to
the sending Party in accordance with this clause. Each communication shall be
marked for the attention of the relevant person.

 

26



--------------------------------------------------------------------------------

If to the Seller, to:

Blockbuster Inc.

1201 Elm Street, Suite 2100

Dallas, Texas 75270

USA

Attention: Susan Gerhard

facsimile number: +1-214-854-3271

With a copy (which shall not constitute notice) to:

Blockbuster Entertainment Limited

Harefield Place

The Drive

Ickenham

Uxbridge UB10 8AQ

Attention: The Legal Department

facsimile number: +44-1895-866-345

With a copy (which shall not constitute notice) to:

CMS Cameron McKenna LLP

Mitre House

160 Aldersgate Street

London EC1A 4DD

Attention: Richard Price

facsimile number: +44-207-367-2000

If to the Buyer:

Game Group PLC

Unity House

Telford Road

Basingstoke

Hampshire RG21 6YJ

Attention: David Thomas

facsimile number: +44-125-678-4093

With a copy (which shall not constitute notice) to:

Clifford Chance LLP

10 Upper Bank Street

London E14 5JJ

Attention: Lee Coney

facsimile number: +44-207-006-5555

Deemed time of service

 

23.3 A communication shall be deemed to have been served:

 

  23.3.1 if delivered by hand at the address referred to in sub-clause 23.2
(Address and facsimile) at the time of delivery;

 

27



--------------------------------------------------------------------------------

  23.3.2 if sent by first class pre-paid post to the address referred to in that
sub-clause, at the expiration of two clear days after the time of posting; and

 

  23.3.3 if sent by facsimile to the number referred to in that sub-clause, at
the time of completion of transmission by the sender.

If a communication would otherwise be deemed to have been delivered outside
normal business hours (being 9:30 a.m. to 5:30 p.m. on a Business Day) in the
time zone of the territory of the recipient under the preceding provisions of
this clause, it shall be deemed to have been delivered at the next opening of
such normal business hours in the territory of the recipient.

Proof of service

 

23.4 In proving service of the communication, it shall be sufficient to show
that delivery by hand was made or that the envelope containing the communication
was properly addressed and posted as a first class pre-paid letter or that the
facsimile was despatched and a confirmatory transmission report received.

Change of details

 

23.5 A Party may notify the other Parties of a change to its name, relevant
person, address or facsimile number for the purposes of sub-clause 23.2 (Address
and facsimile) provided that such notification shall only be effective on:

 

  23.5.1 the date specified in the notification as the date on which the change
is to take place; or

 

  23.5.2 if no date is specified or the date specified is less than five clear
Business Days after the date on which notice is deemed to have been served, the
date falling five clear Business Days after notice of any such change is deemed
to have been given.

Non-applicability to Proceedings

 

23.6 For the avoidance of doubt, the Parties agree that the provisions of this
clause shall not apply in relation to the service of any claim form, application
notice, order, judgment or other document relating to or in connection with any
Proceedings.

 

24. Governing law and jurisdiction

English law

 

24.1 This Agreement shall be governed by and construed in accordance with
English law.

Courts of England and Wales

 

24.2 The Parties irrevocably agree that the courts of England shall have
exclusive jurisdiction to settle any dispute which may arise out of or in
connection with this Agreement and that accordingly any Proceedings may only be
brought in such courts.

AS WITNESS the hands of the Parties or their duly authorised representatives on
the date first appearing at the head of this Agreement.

 

28



--------------------------------------------------------------------------------

Schedule 1

Details of the Group

Part 1

The Company

 

Name:

   GAMES STATION LIMITED

Number:

   03547594

Date of incorporation:

   17 April 1998

Registered office:

   Harefield Place, The Drive, Uxbridge, Middlesex, UB10 8AQ

Share capital:

  

- authorised:

   2,000,000

- issued:

   1,000,000

Shareholders:

  

Directors

   T.E.Kurrikoff. N.P.Shepherd, E.Feeney, M.Logue

Secretary:

   Mitre Secretaries Limited

Part 2

The Subsidiary

 

Name:

   GAMESTATION LIMITED

Number:

   04120965

Date of incorporation:

   7 December 2000

Registered office:

   Harefield Place, The Drive, Uxbridge, Middlesex, UB10 8AQ

Share capital:

  

- authorised:

   100

- issued:

   1

Shareholders:

  

Directors

   T.E. Kurrikoff, N.P. Shepherd, E Feeney, M Logue

Secretary:

   Mitre Secretaries Limited

 

29



--------------------------------------------------------------------------------

Schedule 2

Part 1

Properties

 

    

ADDRESS

1.    177 Union Street, Aberdeen, AB11 6BB 2.    29 Broadway ACCRINGTON BB5 1ES
3.    97 George Street, ALTRINCHAM, WA14 1RN 4.    49 High Street, ANDOVER. SP10
1LP 5.    1 New Rents, ASHFORD, Kent, TN23 1LE 6.    54 High Street, AYR, KA7
1PA 7.    4B Castle Quay Shopping Centre, BANBURY, OX16 5UW 8.    263 High
Street BANGOR LL57 1PB 9.    66 East Street, BARKING, Greater London, IG11 8EQ
10.    32 Market Street, BARNSLEY, S70 1SL 11.    30 High Street BARNSTAPLE EX31
1BL 12.    6 Portland Walk, BARROW in FURNESS, LA14 1DB 13.    12 East Walk,
BASILDON, SS14 1HH 14.    3 Mayfair House, Festival Place Shopping Centre,
BASINGSTOKE, Hants, RG21 7JT 15.    29a Westgate Street, BATH, Somerset, BA1 1EP
16.    15 Silver Street BEDFORD MK40 1SY 17.    28, Milton Pavement, The Grange
Shopping Centre, BIRKENHEAD, CH41 2YA 18.    138 New St, BIRMINGHAM, B2 4NS 19.
   Unit 70 South Mall, The Pallasades Shopping Centre, BIRMINGHAM B2 4XJ 20.   
59 Newgate Street, BISHOP AUCKLAND, DL14 7EW 21.    35 Corporation Street,
BLACKPOOL, FY1 1EJ 22.    24 London Road BOGNOR REGIS, PO21 1PY 23.    37,
Newport Street, BOLTON, BL1 1NE 24.    315 Stanley Road, BOOTLE, Merseyside, L20
3LQ 25.    18a Sliver Street, Pescod Square, BOSTON, PE21 6QU 26.    49
Commercial Street BOURNEMOUTH BH2 5RH 27.    40 High Street, BRACKNELL, RG12 1LL
28.    58, James Street, BRADFORD, BD1 3PZ 29.    32A Darley Street BRADFORD BD1
3HH 30.    10-12 Fore Street, BRIDGWATER, TA6 3NF 31.    69 Western Road
BRIGHTON BN1 2HA 32.    28 Broadmead BRISTOL BS1 3HA 33.    17, High Street,
BROMLEY, BR1 1LG 34.    68/70 St James Street BURNLEY BB11 1NH

 

30



--------------------------------------------------------------------------------

35.    6-8 Dame Paulet Walk, BURTON ON TRENT. DE14 1DQ 36.    20 Princess
Parade, BURY, BL9 0QL 37.    11 Fitzroy Street CAMBRIDGE CB1 1ER 38.    43A
Camden High Street, CAMDEN. London. NW1 7JH 39.    6 Market Hall Street Cannock
Shopping Centre CANNOCK WS11 1EB 40.    2 St Davids Way St Davids Shopping
Centre CARDIFF CF10 2DP 41.    67 English Street CARLISLE, CA3 8JU 42.    152
High Street, CHATHAM, ME4 4AS 43.    39 Foregate Street CHESTER CH1 1HD 44.   
26 Burlington Street CHESTERFIELD S40 1RR 45.    30 South Street, CHICHESTER,
Sussex, PO19 1EL 46.    290 Chiswick High Road CHISWICK W4 1PA 47.    30 Market
Walk CHORLEY PR7 1DE 48.    20-22 Station Road, CLACTON ON SEA, Essex, CO15 1SX
49.    46/48 Long Wyre Street, COLCHESTER, CO1 1LJ 50.    27 Corporation Street,
CORBY, Northants, NN17 1NG 51.    47, Hertford Street, COVENTRY CV1 1LF 52.    4
Dudley Court Manor Shopping Centre CRAMLINGTON NE23 6QW 53.    4 Queens Square,
CRAWLEY, RH10 1DY 54.    46 Market Street, CREWE, CW1 2EL 55.    64, George
Street , CROYDON , CR0 1PD 56.    15 The Parade Cwmbran Shopping Centre CWMBRAN
NP44 1QR 57.    6 East Street, DERBY DE1 2AU 58.    43/44 Market Place DONCASTER
DN1 1NJ 59.    Unit 3A, 11-16 Biggin Street DOVER CT16 1BD 60.    7 Churchill
Parade DUDLEY DY2 7BL 61.    40 Murraygate, DUNDEE, DD1 2AZ 62.    35 Silver
Street DURHAM DH1 3RD 63.    111 High Street North, EAST HAM, London, E6 1HZ 64.
   24 Princes Mall, EAST KILBRIDE, G74 1JU 65.    134A Princes Street,
EDINBURGH, EH2 4AH 66.    70 High Street, ELGIN, IV30 1BJ 67.    18 Mercers
Walk, Port Arcade Shopping Centre, Ellesmere Port, Cheshire, CH65 0AP 68.    71
High Street, ELTHAM, Middlesex, SE9 1TD 69.    37 Church street, ENFIELD, EN2
6AJ 70.    30 High St, EPSOM, Surrey, KT19 8AH 71.    43 Union Street GLASGOW G1
3RB 72.    83 Sauchiehall Street, GLASGOW, G2 3DD 73.    42 Unicorn Way,
GLENROTHES, KY7 5NU

 

31



--------------------------------------------------------------------------------

74.    Unit 8b Market Way, Eastgate Shopping Centre, GLOUCESTER, GL1 1QH 75.   
Unit 10 Market Gates Shopping Centre, Great YARMOUTH, NR30 2AX 76.    24
Victoria Street West GRIMSBY DN31 1DG 77.    12 Woolshops HALIFAX HX1 1RU 78.   
13 Duke Street HAMILTON ML3 7DT 79.    19 Parliament Row, HANLEY ST1 1PW 80.   
2D Cheltenham Parade, HARROGATE, HG1 1DB 81.    92 Middleton Grange Shopping
Centre HARTLEPOOL TS24 7RW 82.    19 Queens Road, HASTINGS, TN34 1QY 83.    222
The Marlowes, HEMEL HEMPSTEAD, HP1 1BJ 84.    56 Commercial Street HEREFORD HR1
2DJ 85.    16 Church St, HIGH WYCOMBE, HP11 2DE 86.    189 High Street HOUNSLOW
TW3 1BL 87.    88, New Street, HUDDERSFIELD. West Yorkshire, HD1 2TR 88.    92,
Prospect Street, HULL HU1 3RT 89.    6 Albion Centre, ILKESTON, DE7 8AG 90.   
6-8 Ingliss Street INVERNESS, IV1 1HN 91.    13 Carr Street, IPSWICH, IP4 1ER
92.    27 Gold Street KETTERING NN16 8JB 93.    82 Worcester Street
KIDDERMINSTER DY10 1EH 94.    52 King Street KILMARNOCK KA1 1NP 95.    6 Norfolk
Street, KING’S LYNN, PE30 1AR 96.    107-109 High Street, KIRKCALDY, KY1 1LW 97.
   3 Lancaster Gate .St Nicholas Arcade LANCASTER LA1 1NB 98.    2 & 3, 1904
Building Vicar Lane, LEEDS (aka 2/3 Kirkgate Market Buildings, Leeds ) 99.    42
Granby Street, LEICESTER LE1 1DH 100.    37 Bradshawgate, LEIGH, Lancs, WN7 4NB
101.    212 Lewisham High St LEWISHAM SE13 6JP 102.    Unit 2 St Peter At
Arches, LINCOLN, Lincolnshire, LN2 1AJ 103.    45 Hougthon Way, St Johns
Shopping Centre, LIVERPOOL L1 1LN 104.    72 Lord Street, LIVERPOOL, L2 1TL 105.
   6 Almondvale Centre South LIVINGSTON EH54 6NB 106.    11 Vaughan Street
LLANELLI SA15 3TY 107.    10 Market Place, LONG EATON, Notts, NG10 1LS 108.   
43 London Road North, LOWESTOFT, NR32 1BH 109.    39 George Street, LUTON, LU1
2AQ 110.    27 Nicholsons Walk MAIDENHEAD SL6 1LB

 

32



--------------------------------------------------------------------------------

111.    180A Halle Mall, The Arndale Centre, MANCHESTER M4 2HU 112.    38A
Westgate MANSFIELD NG18 1RS 113.    95 High Street, MARGATE, Kent CT9 1JT 114.
   Unit 52 MERRY HILL Centre, Brierley Hill DY5 1SR 115.    Unit 3 Beacons Place
Shopping Centre, MERTHYR TYDFIL, Wales, CF47 0AE 116.    Unit 112 Lower blue
hall, METRO CENTRE, Gateshead, NE11 9YZ 117.    108 Linthorpe Road, Cleveland
Centre, MIDDLESBROUGH, TS1 2JZ 118.    28 Crown Walk, MILTON KEYNES, MK9 3AH
119.    25 Royalty Mall, MORECAMBE, LA4 5DH 120.    29 Brandon south parade,
MOTHERWELL, ML1 1LB 121.    9 St Marks Place, NEWARK, NG24 1XT 122.    63A North
Brook Street NEWBURY, RG14 1AE 123.    78 Grainger Street NEWCASTLE upon TYNE
NE1 5JQ 124.    90 High Street, NEWCASTLE-UNDER-LYME, ST5 1QQ 125.    46
Commercial Street, NEWPORT, Gwent, NP20 1LP 126.    9 Market Walk, NEWTON ABBOT,
Devon, TQ12 2RX 127.    43 Drapery, NORTHAMPTON, NN1 2EU 128.    3-4 Castle Mall
Shopping Centre, NORWICH, Norfolk NR1 3DD 129.    16 Angel Row, NOTTINGHAM NG1
6HL 130.    2A Market Place NUNEATON CV11 4EA 131.    22-24 Henshaw Street,
OLDHAM, OL1 3AA 132.    Unit 10 Westgate Centre, OXFORD, OX1 1NU 133.    Unit 3,
4 High Street, PAISLEY PA1 2YA 134.    9 Scott Street, PERTH, PH1 5EJ 135.    45
Bridge Street, PETERBOROUGH PE1 1HA 136.    104 Cornwall Street, PLYMOUTH PL1
1NF 137.    70 Taff Street, PONTYPRIDD, CF37 4SU 138.    139 High Street POOLE
BH15 1AS 139.    Unit 10 West Mall Aberafan Centre PORT TALBOT SA13 1PB 140.   
24 Arundel Street, PORTSMOUTH PO1 1NL 141.    172 Friargate PRESTON PR1 2EJ 142.
   6 Queen Victoria Street, READING, Berkshire RG1 1TG 143.    1 New Walk
Kingfisher Shopping Centre REDDITCH B97 4YP 144.    27 High Street, REDHILL, RH1
1RH 145.    52 Rochdale Exchange Shopping Centre, ROCHDALE, Lancs, OL16 1EA 146.
   12 Stewards Walk ROMFORD RM1 3RJ

 

33



--------------------------------------------------------------------------------

147.    16 College Street ROTHERHAM S65 1AG 148.    83 Parade, ROYAL LEAMINGTON
SPA, Warwickshire, CV32 4AY 149.    33 Manning Walk The Clock Tower Centre RUGBY
CV21 2JT 150.    56 Fitzgerald Way, Salford Shopping Centre, SALFORD, M6 5HW
151.    11 High Street SALISBURY SP1 2NJ 152.    112B Westborough SCARBOROUGH
YO11 1LP 153.    72 High Street, SCUNTHORPE, DN15 6SD 154.    3-4 Castle Street
SHREWSBURY SY1 2BD 155.    U6 the forum shopping centre, SITTINGBOURNE, ME10 3DL
156.    UNIT 27 Upper Mall, The Concourse Shopping Centre, SKELMERSDALE, WN8 6LE
157.    4 Queensmere Shopping Centre SLOUGH SL1 1EQ 158.    123 King Street
SOUTH SHIELDS NE33 1DP 159.    82 Above Bar Street SOUTHAMPTON SO14 7DT 160.   
11 Southchurch Road, SOUTHEND-ON-SEA, Essex, SS1 2NG 161.    203 Lord Street,
SOUTHPORT. PR8 1PF 162.    30/32 Lagrange Arcade, ST HELENS, WA10 1BN 163.    21
Gaolgate Street, Unit F Sheridan Shopping Centre STAFFORD ST16 2AD 164.    54
High Street, STAINES, TW18 4DY 165.    54 Queensway, STEVENAGE, SG1 1EE 166.   
26 Murray Place, STIRLING, FK8 2DD 167.    65 Princes Street STOCKPORT SK1 1RW
168.    134B High Street STOCKTON-ON TEES TS18 1LP 169.    27 Blandford Street
SUNDERLAND SR1 3JH 170.    192 High Street, SUTTON, Greater London, SM1 1NR 171.
   212 Gracechurch Shopping Centre, The Parade, SUTTON COLDFIELD, B72 1PA 172.
   12 Union Street, SWANSEA, SA1 3EF 173.    35 The Parade, SWINDON, SN1 1BB
174.    35/35A George Street, TAMWORTH, Staffordshire B79 7LJ 175.    47 North
Street TAUNTON TA1 1LX 176.    40 Southwater Way, Telford Shopping Centre,
TELFORD, Shropshire, TF3 4AA 177.    5 Union House, Union Street, TORQUAY TQ1
3YA 178.    46 The Shires Shopping Centre TROWBRIDGE, BA14 8AT 179.    31
Chequers Square, UXBRIDGE, UB8 1LN

 

34



--------------------------------------------------------------------------------

180.    17 Kirkgate WAKEFIELD WF1 1HS 181.    42 Old Square Shopping Centre,
WALSALL, WS1 1PY 182.    Unit 106b, 13 Golden Square, WARRINGTON, WA1 1QB 183.
   95 London Road, WATERLOOVILLE, PO7 7EQ 184.    97 The Parade, High Street,
WATFORD, WD17 1LN 185.    64 Howardsgate, WELWYN GARDEN CITY, AL8 6BP 186.   
458 High Road, WEMBLEY, HA9 7AY 187.    6 Queens Sq Sandwell Shopping Centre
WEST BROMWICH, B70 7NG 188.    79 High Street WESTON-SUPER-MARE BS23 1HE 189.   
95 St Mary Street WEYMOUTH DT4 8NY 190.    18 King Street, WHITEHAVEN, CA28 7JN
191.    32 Albert Square, WIDNES, WA8 6JW 192.    23 Market Place WIGAN WN1 1PE
193.    4 Middle Walk, WOKING, GU21 6XT 194.    33 Wulfrun Centre, Wulfrun Way,
WOLVERHAMPTON. WV1 3HG 195.    83 High Road, WOOD GREEN, N22 6BB 196.    112
Powis Street, London, WOOLWICH SE18 6LU 197.    63 Broad Street, WORCESTER, WR1
3LY 198.    70 Bridge Place WORKSOP S80 1JN 199.    6 Montague Street WORTHING
BN11 3HA 200.    50/52 Regent Street, WREXHAM, LL11 1RR 201.    10 High Street,
YEOVIL, BA20 1RG 202.    5 Church Street, YORK, YO1 8BG 203.    10/11 Sterling
Park, Clifton Moor, YORK 204.    12 Sterling Park, Clifton Moor YORK

 

35



--------------------------------------------------------------------------------

Part 2

Additional Stores

 

    

Name

1.    Dartford 2.    Peterlee 3.    Rhyl 4.    Middleton 5.    Washington 6.   
Bridgend 7.    Walthamstow 8.    Northfield 9.    Northwich 10.    Ilford 11.   
Greenock 12.    Clydebank 13.    Falkirk 14.    Barry 15.    Canterbury 16.   
York (Kettlestring Office) 17.    Sheffield (63 The Moor) 18.    Ramsgate 19.   
Caerphilly 20.    Eastbourne

 

36



--------------------------------------------------------------------------------

Part 3

Concession Stores

 

    

Name

21.    Aberdeen 22.    Ashton under Lyne 23.    Bayswater 24.    Blackburn 25.
   Chatham 26.    Cheltenham 27.    Clapham 28.    Coventry Canley 29.   
Crawley 30.    Crossgates 31.    Dewsbury 32.    Eastbourne 33.    Edinburgh St
John 34.    Erdington 35.    Fallowfield 36.    Farnborough 37.    Holloway 38.
   Hull Anlaby 39.    Leamington Spa 40.    Letchworth 41.    Maidstone 42.   
Manchester Wilmslow Rd 43.    Newport I.O.W. 44.    Orpington 45.    Partick 46.
   Peckham 47.    Reading #2 48.    Runcorn 49.    St Albans 50.    Walkden 51.
   Walsall Road* 52.    West Denton 53.    West Ealing 54.    Willenhall

--------------------------------------------------------------------------------

* NB: Walsall Road, Birmingham—this is currently a concession store. Blockbuster
has now entered into an agreement for the surrender of this store and Games
Station Limited has exchanged an agreement for lease of part. The deal is
conditional upon the landlord obtaining planning permission and carrying out
works to split the store. Completion is not expected until late summer. The date
of the agreement for lease is 29 March 2007.

 

37



--------------------------------------------------------------------------------

Schedule 3

Intellectual Property

Part 1

Registered IP

The Company owns the following registered Community trade marks:

 

Mark Name

   Status    Registration No.    Renewal Date

GAMESTATION

   Registered    2698991    16/05/2012

GAMESTATION

   Registered    1935675    02/11/2010

GAMESTATION

   Registered    3263928    10/07/2013

G bubble logo

   Registered    3281987    10/07/2013

The Company owns the following domain names:

 

Domain Names

   Registration Date    Renewal Date

gamestation.co.uk

   17/03/1998    17/03/2008

buycomputergamesonline.co.uk

   06/01/2006    06/01/2008

buycomputergamesonline.com

   06/01/2006    06/01/2008

buycomputergamesonline.net

   06/01/2006    06/01/2008

buycomputergamesonline.uk.com

   06/01/2006    06/01/2008

buyvideogamesonline.co.uk

   06/01/2006    06/01/2008

buyvideogamesonline.uk.com

   06/01/2006    06/01/2008

buyvideogamesonline.uk.net

   06/01/2006    06/01/2008

game-exchange.uk.com

   06/01/2006    06/01/2008

game-exchange.uk.net

   06/01/2006    06/01/2008

games-station.biz

   06/01/2006    06/01/2008

games-station.uk.com

   06/01/2006    06/01/2008

games-station.uk.net

   06/01/2006    06/01/2008

game-station.uk.com

   06/01/2006    06/01/2008

game-station.uk.net

   06/01/2006    06/01/2008

gamestationonline.biz

   06/01/2006    06/01/2008

gamestationonline.co.uk

   06/01/2006    06/01/2008

gamestationonline.uk.com

   06/01/2006    06/01/2008

gamestationonline.uk.net

   06/01/2006    06/01/2008

gamestationonline.uk.net

   06/01/2006    06/01/2008

gamestationshop.co.uk

   06/01/2006    06/01/2008

gamestationshop.com

   06/01/2006    06/01/2008

gamestationshop.net

   06/01/2006    06/01/2008

gamestationshop.uk.com

   06/01/2006    06/01/2008

gamestationshop.uk.com

   06/01/2006    06/01/2008

ilovegames.net

   06/01/2006    06/01/2008

onlinegames.uk.com

   06/01/2006    06/01/2008

onlinegames.uk.net

   06/01/2006    06/01/2008

pre-order-games.co.uk

   06/01/2006    06/01/2008

pre-order-games.com

   06/01/2006    06/01/2008

pre-owned-games.co.uk

   06/01/2006    06/01/2008

 

38



--------------------------------------------------------------------------------

Domain Names

   Registration Date    Renewal Date

pre-owned-games.com

   06/01/2006    06/01/2008

pre-owned-games.net

   06/01/2006    06/01/2008

stealoftheweek.co.uk

   06/01/2006    06/01/2008

stealoftheweek.tv

   06/01/2006    06/01/2008

trade-in-games.co.uk

   06/01/2006    06/01/2008

trade-in-games.com

   06/01/2006    06/01/2008

trade-in-games.uk.com

   06/01/2006    06/01/2008

trade-in-games.uk.net

   06/01/2006    06/01/2008

gamestation.ie

      09/03/2007

gamesdownloads.co.uk

   23/06/1999    23/06/2007

ultimategamer.co.uk

   30/05/2006    30/05/2007

gamestation.co.uk

   09/08/2006    09/08/2008

gamedownloads.co.uk

   26/04/2006    26/04/2008

gamenation.co.uk

   09/08/2006    09/08/2008

Part 2

Material Unregistered IP

 

Gamestation logo    The Company owns the copyright in the Gamestation logo
(which is depicted below)

LOGO [g15900logo-gamestation.jpg]

Part 3

Example of tantrum font

LOGO [g15900logo-newrelease.jpg]

 

39



--------------------------------------------------------------------------------

Schedule 4

Completion Obligations

 

1. Seller’s Completion obligations

The Seller will be obliged to deliver to the Buyer (or otherwise make available
to the satisfaction of the Buyer):

 

  (a) transfers of the Shares duly executed by the registered holders in favour
of the Buyer or its nominee(s) together with the relevant share certificates in
the names of such registered holders;

 

  (b) certificates in respect of all issued shares in the capital of the
Subsidiary and duly executed transfers of all shares in the Subsidiary held by
any person other than the Company in favour of such persons as the Buyer shall
direct;

 

  (c) the statutory registers and minute books (properly written up to the time
immediately prior to Completion), the common seal (if any), the certificate of
incorporation and (if applicable) any certificate of incorporation on change of
name, of the Company and the Subsidiary;

 

  (d) the documents of title to the Properties and the Registered IP;

 

  (e) the Tax Deed duly executed as a deed by or on behalf of the Seller;

 

  (f) evidence in the agreed form that all debts and accounts between any member
of the Group (of the one part) and the Seller or any Connected Person or any
Affiliate of the Seller (of the other part) have been fully paid and settled;

 

  (g) the written resignations in the agreed form of all the directors (except
Michael Logue) and the secretary or secretaries of the Company and the
Subsidiary from their respective offices, such resignations to take effect from
Completion;

 

  (h) the written resignation of the auditors of the Company and each of the
Subsidiary in the agreed form to take effect from Completion containing the
statements referred to in section 394(1) CA 85 that they consider there are no
such circumstances as are mentioned in that section;

 

  (i) evidence reasonably satisfactory to the Buyer of the termination of any
agreement between the Company, the Seller and any of the Seller’s Affiliates,
including the Original Concession Agreement dated 8 April 2004 between the
Company and Blockbuster Entertainment Limited; and

 

  (j) the IP Assignment duly executed as a deed by or on behalf of Blockbuster
Inc and the Company;

 

  (k) the IP Licence duly executed by or on behalf of Blockbuster Inc and the
Company;

 

  (l) (if the Buyer so requires) an irrevocable power of attorney duly executed
by the Seller in favour of the Buyer or its nominee(s) to enable the Buyer
(pending registration of the relevant transfers) to exercise all voting and
other rights attaching to the Shares and to appoint proxies for this purpose
generally in respect of the Shares in the agreed form;

 

40



--------------------------------------------------------------------------------

  (m) trade marks certificates in respect of marks which are registered in the
name of the Company;

 

  (n) a copy of the minutes of a meeting of the directors of the Seller
authorising the execution by the Seller of this Agreement and the Tax Deed;

and to cause a board meeting of the Company and the Subsidiary to be held at
which:

 

  (i) in the case of the Company only, the transfers of the Shares will be
approved for registration (subject to their being duly stamped, which shall be
at the cost of the Buyer);

 

  (ii) all resignations provided for above will be tendered and accepted so as
to take effect at the close of the meeting;

 

  (iii) all persons nominated by the Buyer (in the case of directors, subject to
any maximum number imposed by the relevant articles of association) will be
appointed additional directors and appointed secretaries;

 

  (iv) all existing instructions and authorities to bankers will be revoked and
will be replaced with alternative instructions, mandates and authorities in the
agreed form;

 

  (v) the registered office will be changed to Unity House, Telford Road,
Basingstoke, Hampshire RG21 6YJ;

 

  (vi) the accounting reference date will be changed to 31 January; and

 

  (vii) Messrs. BDO Stoy Hayward LLP will be appointed auditors.

 

2. Buyer’s Completion obligations

The Buyer shall deliver to the Seller:

 

  (a) a counterpart Tax Deed duly executed as a deed by the Buyer; and

 

  (b) a copy of the minutes of a meeting of the directors of the Buyer
authorising the execution by the Buyer of this Agreement and the Tax Deed;

 

41



--------------------------------------------------------------------------------

Schedule 5

Basis for preparation of the Preliminary Adjustment Statement

 

1. General

 

1.1 The Preliminary Adjustment Statement shall consist of the balance sheet of
the Company as at 11.59 p.m. on 1 May 2007 (the “Effective Time”) which shall be
prepared in the form set out in the Appendix to this Schedule 5 and adjusted as
set out in paragraph 5 below.

 

1.2 The unadjusted balance sheet items (appearing in Column A of the Preliminary
Adjustment Statement) shall:

 

  1.2.1 be prepared on the same basis and in accordance with the same accounting
principles, policies and practices as have been applied in the 2006 Accounts;

 

  1.2.2 be prepared under the historical cost accounting convention and in
accordance with GAAP so as to comply with the CA 85; and

 

  1.2.3 be prepared in accordance with the accounting policies, principles,
methodologies and practices set out in Part B of this Schedule 5.

 

1.3 In the event of any conflict between the application of paragraphs 1.2.1,
1.2.2 and 1.2.3, the application of paragraph 1.2.3 shall take precedence over
that in paragraphs 1.2.1 and 1.2.2, and the application of paragraph 1.2.1 shall
take precedence over that in paragraph 1.2.2.

 

2. Specific Policies, Methodologies, Principles and Practices to be applied in
the preparation of the Preliminary Adjustment Statement

 

2.1 The specific policies, methodologies, principles and practices to be applied
in the preparation of the Preliminary Adjustment Statement shall be as follows:

 

2.2 References to the Company shall include references to the Subsidiary.

 

3. Debtors and Prepayments

 

3.1 Trade debtors represent sales invoices raised with VAT added where
appropriate.

 

3.2 All debts which are over 90 days old from the invoice date shall be provided
for in full. An additional provision shall be made for all debts with customers
who are insolvent or are in liquidation, and all other known or suspected bad,
doubtful or irrecoverable debts, or debts with no value to the Buyer post
Completion.

 

3.3 All invoices and debts for which a credit note has been issued after the
Effective Time shall be provided for in full.

 

3.4 A prepayment will only be included in the Preliminary Adjustment Statement
to the extent that it gives rise to benefits or value to the Company
post-Completion.

 

4. Inventory

 

4.1 Inventory is valued at the lower of cost or net realisable value. Cost will
be determined using the average cost basis.

 

42



--------------------------------------------------------------------------------

5. Adjustments applied to the unadjusted balance sheet items

 

5.1 The adjustments to be made to the unadjusted balance sheet (together with
the column of the Preliminary Adjustment Statement in which these appear) shall
be as follows:

 

  5.1.1 Column C—adjustments to strip out balances relating to the Concession
Stores. Policies which will apply in calculating the relevant adjustment amounts
in respect of the Concession Stores are:

 

  (a) where possible actual information on balances relating to the Concession
Stores extracted from the Company’s accounting records at Effective Date will be
used to make the adjustments to each balance in respect of the Concession
Stores;

 

  (b) where the actual information on balances relating to the Concession Stores
cannot be easily extracted from the Company’s accounting records as per
5.1.1(a), the adjustment made in respect of the Concession Stores shall be the
percentage of the relevant aggregate Company balance which has been attributable
to the Concession Stores in the Management Accounts where

 

  (i) any value in respect of Inventory will represent the actual value of the
New/Mint and Traded Inventory value at Completion;

 

  (ii) Accounts receivable to be attributed to the Concession Stores will be the
percentage of the Concession Store new/mint inventory which equates to the total
accounts receivable for the Company expressed as a percentage of the total
new/mint inventory of the Company;

 

  (iii) Other current assets to be attributed to the Concession Stores will be
the percentage of the total other current assets of the Company which equates to
the percentage of the total sales for the Company accounted for the by the total
sales of the Concession Stores;

 

  (iv) Accounts payable to be attributed to the Concession Stores will be the
percentage of the new/mint inventory of the Concession Stores which equates to
the total accounts payable for the Company expressed as a percentage of new/mint
inventory for the Company; and

 

  (v) Accrued liabilities will be calculated as a percent of sales, identical to
the methodology used for other current assets.

 

5.2 Columns I, G and K of the Preliminary Adjustment Statement represent the
assignment of the line items of the balance sheet into each category required in
respect of the post-completion adjustment mechanism, i.e. Working Capital, Cash
Balance and Indebtedness respectively.

 

5.3 The parties agree that any unpaid tax relating to the Group for the period
to Completion will be for the account of the Seller and that the Parties will
work together in good faith to agree the amount of any such tax liability (the
“Tax Liability”). Once the Tax Liability has been calculated the parties agree
that such amount shall count as a factor diminishing the Working Capital or
increasing the Indebtedness of the Company to be calculated in accordance with
this Schedule 5, with the effect of reducing the Consideration payable by the
Buyer pursuant to clause 3.2.

 

43



--------------------------------------------------------------------------------

Illustrative Form of Preliminary Adjustment Statement

Appendix

 

44



--------------------------------------------------------------------------------

Schedule 6

Warranties

Part 1

General

 

1. Organisation

 

1.1 Seller is a company duly incorporated and validly existing under the laws of
England and Wales.

 

1.2 The Company is a company duly incorporated and validly existing under the
laws of England and Wales. The Company has all requisite company power and
authority to own and lease its assets and to operate its business as the same
are now being owned, leased and operated.

 

2. Authority

 

2.1 The Seller possesses all requisite power and authority to execute, deliver
and perform this Agreement, and each other Transaction Document to which the
Seller is a party. The execution, delivery and performance by the Seller of this
Agreement, and each other Transaction Document to which the Seller is a party,
have been duly authorised by all necessary action of the Seller and no other
action on the part of the Seller is necessary to authorize the execution and
delivery by the Seller of this Agreement or the Transaction Documents to which
it is a party.

 

2.2 The Company possesses all requisite power and authority to execute, deliver
and perform each Transaction Document to which the Company is a party. The
execution, delivery and performance by the Company of each Transaction Document
to which the Company is a party, have been duly authorised by all necessary
action of the Company and no other action on the part of the Company is
necessary to authorise the execution and delivery by the Company of the
Transaction Documents to which it is a party.

 

3. Ownership of the Shares

 

3.1   (a)      The Seller is the sole legal and beneficial owner of the Shares.

 

  (b) The Shares constitute the whole of the allotted and issued share capital
of the Company and are fully paid. There is no Encumbrance on, over or affecting
any of the Shares or any unissued shares, debentures or other securities of the
Company. No claim has been made by any person to be entitled to the benefit of
any such Encumbrance and no person has the right (exercisable now or in the
future and whether contingent or not) to call for the issue of any share or loan
capital of the Company.

 

3.2 There are no voting trusts, proxies, or other agreements or understandings
with respect to the voting of any shares in the capital of the Company or the
Subsidiary.

 

4. The Subsidiary

 

4.1 The Subsidiary is a company duly incorporated and validly existing under the
laws of England.

 

45



--------------------------------------------------------------------------------

4.2 The Company is the sole legal and beneficial owner of the whole allotted and
issued share capital of the Subsidiary, free and clear of all Encumbrances.

 

4.3 Except for the Company’s ownership of 100% of the outstanding equity
securities of the Subsidiary, the Company does not own, and so far as the Seller
is aware has never owned, any interest in any corporation, partnership, limited
liability company, limited partnership, joint venture or other business
association or entity.

 

4.4 The Subsidiary does not have any assets, liabilities, operations or
employees and has not traded since the Seller acquired the Company.

 

5. Dividends

 

5.1 During the Seller’s ownership of the Company, all dividends or distributions
declared, made or paid by the Company and the Subsidiary have been declared,
made or paid in accordance with its memorandum, articles of association and the
applicable provisions of the CA85.

 

6. Execution and Delivery

 

6.1 This Agreement has been, and each other Transaction Document to which the
Seller is a party will upon such delivery be, duly executed and delivered by the
Seller and constitutes, or will upon such delivery constitute, the legal, valid
and binding obligation of the Seller.

 

6.2 Each Transaction Document to which the Company is a party will upon delivery
be, duly executed and delivered by the Company and constitutes, or will upon
such delivery constitute, the legal, a valid and binding obligation of the
Company.

 

7. Constitutional and Corporate Documents

 

7.1 The copies of the memorandum and articles of association of the Company and
the Subsidiary included in the Disclosure Documents are complete in all material
respects; and copies of all the resolutions and agreements required to be
annexed to or incorporated in those documents by applicable legislation are
annexed or incorporated.

 

7.2 To the extent applicable to the period of the Seller’s ownership of the
Company and the Subsidiary, all statutory books and registers of the Company and
the Subsidiary have been properly kept and no written notice or allegation that
any of them is incorrect or should be rectified has been received by the
Company.

 

7.3 To the extent applicable to the period of the Seller’s ownership of the
Company and the Subsidiary, all material returns, particulars, resolutions and
other documents which the Company or the Subsidiary is required by applicable
legislation to file with or deliver to the Registrar of Companies in England and
Wales have been made up and filed or, as the case may be, delivered.

 

8. Insurance

The particulars of the insurance policies maintained by or on behalf of the
Company and the Subsidiary are set out in the Disclosure Documents. All such
insurance policies are in full force and effect with all premiums due under
these policies having been paid, and as of the date of this Agreement there are
no material outstanding claims under any such insurance policies.

 

46



--------------------------------------------------------------------------------

9. Power of attorney

There are no powers of attorney in force given by the Company or the Subsidiary.

 

10. Financial Statements

 

10.1 Copies of the Accounts, the 2006 Accounts and the Management Accounts are
included in the Disclosure Documents. The 2006 Accounts have been prepared and
audited on a consistent basis in accordance with GAAP and no change in the
accounting policies has been made in preparing the accounts of the Company for
each of the three financial years of the Company ended on the 2006 Accounts
Date, except as stated in the audited balance sheets and profit and loss
accounts for those years.

 

10.2 The Accounts show a true and fair view of the financial position of the
Company (and, in relation to the consolidated accounts of the Company and the
Subsidiary, of the Group as a whole) as at the Accounts Date and of the profit
and loss of the Company, the Subsidiary, and of the Group, for the financial
year ended on the Accounts Date.

 

10.3 The 2006 Accounts show a true and fair view of the financial position of
the Company (and, in relation to the consolidated accounts of the Company and
the Subsidiary, of the Group as a whole) as at the 2006 Accounts Date and of the
profit and loss of the Company, the Subsidiary, and of the Group, for the
financial year ended on the 2006 Accounts Date.

 

10.4 The Management Accounts have been prepared on a basis materially consistent
with that employed in preparing the 2006 Accounts.

 

10.5 The Accounts and the 2006 Accounts are not affected by any unusual or
non-recurring items that would make the financial position and results shown by
the Accounts and the 2006 Accounts, respectively, unusual in any material
respect.

 

11. Financial and Other Records

 

11.1 The Company’s accounting records comply with section 221 of the CA85 in all
material respects.

 

12. Changes Since 2006 Accounts Date

 

12.1 Since the 2006 Accounts Date:

 

  12.1.1 except for the negotiation, execution and delivery of this Agreement,
each of the Company and the Subsidiary has conducted its business in the
ordinary course;

 

  12.1.2 there has not been any material change in the business, assets,
financial position, operations or results of operations of the Company;

 

  12.1.3 no dividend or other distribution of profits or assets has been, or
agreed to be, declared, made or paid by the Company or the Subsidiary;

 

  12.1.4 neither the Company nor the Subsidiary has incurred any indebtedness
for borrowed money;

 

  12.1.5 neither the Company nor the Subsidiary has taken or given any form of
financial security and no capital expenditures have been incurred by the Company
or the Subsidiary aggregating in excess of £100,000 and neither the Company nor
the Subsidiary has acquired, invested or disposed of (or agreed to acquire,
invest or dispose of) any items in excess of £100,000 in the aggregate, other
than inventory in the ordinary course of business;

 

47



--------------------------------------------------------------------------------

  12.1.6 no shareholder resolutions of the Company or the Subsidiary have been
passed other than as routine business at the annual general meeting; and

 

  12.1.7 the Company’s business has not been materially and adversely affected
by the loss of a supplier or by an abnormal factor not affecting similar
businesses.

 

13. Brokerage

The acquisition of the Shares by the Buyer pursuant to this Agreement will not
entitle any person to receive from the Company or the Subsidiary any finder’s
fee, brokerage or other commission.

 

14. Employees

 

14.1 Included in the Disclosure Documents is a schedule which is anonymised so
far as is necessary to comply with the Data Protection Act 1998, and as of the
date of this Agreement constitutes complete list of all the employees of the
Company (the “Employees”) and the material terms of their contracts of
employment as follows:

 

  14.1.1 the identity of their employer;

 

  14.1.2 their salary and details of their entitlement to holidays, overtime,
profit share, bonus, commission, incentive payments and pension;

 

  14.1.3 the date on which their continuous service began;

 

  14.1.4 notice periods or, if a fixed term, the expiry date of the fixed term
and details of any previous renewals;

 

  14.1.5 the type of contract (whether full or part-time or other); and

 

  14.1.6 their date of birth.

 

14.2 The Disclosure Documents contain copies of all current standard form
employment contracts used by the Company as at the date of this Agreement.

 

14.3 Neither the Company or the Subsidiary are party to any consultancy
agreement.

 

14.4 Included in the Disclosure Documents is a schedule which includes details
of all Employees of the Company who are currently on secondment, maternity,
paternity or adoption leave or who have been absent due to ill-health for a
period in excess of six months.

 

14.5 The Subsidiary has no Employees.

 

14.6 No notice to terminate the contract of employment of any Senior Employee of
the Company (whether given by the Company or by the employee or consultant) is
pending, outstanding or, so far as the Seller is aware, threatened and, so far
as the Seller is aware, no dispute exists between the Company and any Senior
Employee relating to his or her employment or engagement.

 

14.7 No offer of employment has been made by the Company or the Subsidiary for a
position of a Senior Employee that has not yet been accepted, or which has been
accepted but where the employment has not yet started.

 

48



--------------------------------------------------------------------------------

14.8 The Company is not a party to, bound by or proposing to introduce in
respect of any of its employees any enhanced redundancy payment scheme.

 

14.9 Neither the Company nor the Subsidiary has made in the past twelve months
or agreed to make a payment or provided in the past twelve months or agreed to
provide a benefit to a present or former director, officer or employee or to
their dependants, in each case, in connection with the actual or proposed
termination of an employment contract or loss of office.

 

14.10 Neither the Company nor the Subsidiary is a party to any collective
agreement with any trade union, nor does the Company or the Subsidiary have a
works council, and, as of the date of this Agreement, there is no application
for union recognition in relation to employees of the Company outstanding nor,
as of the date of this Agreement, so far as the Seller is aware, is there any
ongoing attempt to establish a works council or trade union.

 

14.11 Neither the Company nor the Subsidiary is involved in any industrial or
trade dispute and there is no strike, slowdown or stoppage pending or, so far as
the Seller is aware, threatened against the Company.

 

14.12 Neither the Company nor the Subsidiary has in the past twelve months
altered or agreed to alter any of the terms of employment of any employee other
than in relation to wage or salary increases or promotions in the ordinary
course of business.

 

14.13 There are no sums owing to or from any employee or consultant other than
reimbursement of expenses, or accrued but unpaid wages for the current salary
period and accrued but unpaid holiday pay for the current holiday year.

 

14.14 The Company has, so far as the Seller is aware, maintained suitable
records regarding the service, terms and conditions of employment of each of its
employees and workers.

 

14.15 As at the date of Completion so far as the Seller is aware, the Seller
has, in relation to the Company, complied with any material obligations imposed
on it by statute, regulation or custom and practice in relation to the current
and former employees, workers or consultants of the Company.

 

15. Employee Benefit Plans and Other Compensation Arrangements

 

15.1 Particulars of all Employee Benefit Plans are included in the Disclosure
Documents.

 

15.2 Except for the Employee Benefit Plans, the Company has not at any time
prior to Completion paid, provided or contributed towards, and the Company has
not proposed nor is under any obligation, liability or commitment however
established and whether or not legally enforceable to pay, provide or contribute
towards any other Employee Benefit Plan or any ex-gratia pensions, lump sums or
like benefits for any current or former employees (or any spouse, child or
dependant of any of them) of the Company or of any predecessor in business of
the Company.

 

15.3 Particulars of the Employee Benefit Plans are included in the Disclosure
Documents, and such particulars are true, complete and not misleading. The
particulars include a true and complete copy of the trust deed and rules, and
amendments and additions to them, booklets and any subsequent announcements to
scheme members, full details of members and those who could become eligible to
join including contributions payable by members and employer, details of current
investments, latest scheme accounts and trustee reports and schedule of payments
complying with Section 87 of the Pensions Act of 1995.

 

49



--------------------------------------------------------------------------------

15.4 All contributions to the Employee Benefit Plans which are due have been
paid by the due date for payment. There are no expenses outstanding in relation
to the Employee Benefit Plans. In respect of any employee who is covered for
lump sum death benefits, those benefits are fully insured with an insurance
company authorised to carry on business under the Financial Services and Markets
Act 2000 on normal terms and all premiums payable have been paid. All contracts
of insurance relating to the Employee Benefit Plans are valid and, so far as the
Seller is aware, no circumstances exist which may enable the insurers to avoid
liability under them.

 

15.5 The Employee Benefit Plans are registered within the meaning of the Finance
Act 2004 and so far as the Seller is aware comply in all material respects with
the provisions of all relevant documentation statutes, regulations and
requirements including those of the Pensions Regulator.

 

15.6 The Company has complied with all of its obligations and duties in respect
of the Employee Benefit Plans (without limiting the generality of the
foregoing), the requirements of the Employee Benefit Plan’s documentation, Her
Majesty’s Revenue and Customs, The Pensions Regulator the Department of Work and
Pensions.

 

15.7 The Company does not hold nor is named on a contracting-out certificate
(within the meaning of the Pension Schemes Act 1993).

 

15.8 The Employee Benefit Plans provide only money purchase benefits within the
meaning of Section 181 of the Pension Schemes Act 1993. Neither the Company nor
the trustees of the Employee Benefit Plans have given any promise or assurance
(oral or written) to any beneficiary that his benefits under the Employee
Benefit Plans will be calculated wholly or partly by reference to any persons
remuneration or will constitute (approximately or exactly) any particular
amount. For the avoidance of doubt, this clause does not relate to any death
benefits provided under the Employee Benefit Plans where the insured benefit
provided is a multiple of salary.

 

15.9 There are no claims or actions in progress or pending, nor, so far as the
Seller is aware, any reason for such claims or actions, in respect of any
pension arrangement. There are no unresolved disputes under the internal dispute
resolution procedures of the Employee Benefit Plans. In particular:

 

  15.9.1 there has been no notification of any matter to or any investigation by
the Pensions Regulator, the Pensions Advisory Service, or the Pensions
Ombudsman.

 

  15.9.2 no civil or criminal penalty, fine or sanction has been imposed on or
against the trustees, the Company or any participating employer of any Employee
Benefits Plan.

 

  15.9.3 neither the Company nor any participating employer has given any
indemnity to any person in connection with any Employee Benefit Plan.

So far as the Seller is aware, there are no circumstances which may give rise to
any of the above.

 

15.10 If any employee’s employment has previously been transferred to the Seller
or the Company as a consequence of the transfer of an undertaking within the
meaning of the Regulations, no liability to provide a benefit under any
occupational pension scheme will transfer to the Buyer notwithstanding the
exclusion in Regulation 7 of the Regulations.

 

50



--------------------------------------------------------------------------------

15.11 Since 27 April 2004, neither the Company nor any member of the Seller’s
Group has been a party to an act or a deliberate failure to act (or knowingly
assist in an act or failure to act) to:

 

  15.11.1 prevent the recovery of any amount of a debt due, or which might
become due, in relation to any occupational pension scheme under section 75 or
75A of the Pensions Act 1995; or

 

  15.11.2 prevent such a debt becoming due, compromise or otherwise settle such
a debt or reduce the amount of such a debt due, or which would otherwise become
due.

 

15.12 No member of the Seller’s Group is, or has since April 27, 2004, been, an
associate of or connected with (within the meaning of sections 435 and 249
respectively of the Insolvency Act 1986) any person who is an employer in
relation to any occupational pension scheme which is not a money purchase
scheme.

 

15.13 No contribution notice has at any time been issued to the Company under
section 38 or 47 of the Pensions Act 2004 or section 75A of the Pensions Act
1995 and no financial support direction issued under section 43 of the Pension
Act 2004 has at any time been issued to the Company. The Company is not a party
to and has no obligations or liabilities under any arrangements made in relation
to any such financial support directions.

 

15.14 The Company has at all times since 8 October 2001 complied in all material
respects with its obligations relating to the stakeholder pensions under the
Welfare Reform and Pensions Act 1999.

 

15.15 Completion will not cause any automatic, immediate or contingent
amendments to the governing provisions of the Employee Benefit Plans, whether as
to the identity of the persons entitled to exercise any powers or discretions,
employer’s or member’s contribution rates, increases to pensions in payment
and/or deferment, the benefit structure or otherwise.

 

15.16 No event has occurred or will occur on or as a result of Completion which
would result in or entitle any person or body of persons (without the consent of
the Company) to wind up, terminate or close the Employee Benefit Plans in whole
or in part.

 

15.17 Completion will not cause or result in any increase in the amount of
retirement benefits payable or prospectively or contingently payable in respect
of any employee and will not accelerate the vesting, timing of funding or
payment of any retirement benefits in respect of any employee under the terms of
the Employee Benefit Plans.

 

16. Properties

 

16.1 The Company owns no freehold property and does not have any binding
contractual obligation to purchase or sell freehold property.

 

16.2 The Properties and the Concession Stores are the only land and buildings
used or occupied by or in possession of the Company and the Subsidiary.

 

16.3 Neither the Company nor the Subsidiary has any right of ownership, right of
use, or contractual obligation to purchase or sell, or any other legal or
equitable right, estate or interest in, or affecting, any land or buildings
other than the Properties and the Concession Stores.

 

51



--------------------------------------------------------------------------------

16.4 During the period of the Seller’s ownership of the Company and the
Subsidiary, neither the Company, nor any company that is or has at any time been
a subsidiary of the Company, has any actual or contingent liability in respect
of Previously-owned Land and Buildings.

 

16.5 Neither the Company nor the Subsidiary has given any guarantee or indemnity
for any material liability relating to any of the Properties.

 

16.6 The Company is in and is legally entitled to possession and actual
occupation of the Properties and the Company has not granted or agreed to grant
any right of occupation or enjoyment in respect of the Properties to any third
party.

 

16.7 There is no circumstance that could render any transaction affecting the
title of the Company or the Subsidiary to any of the Properties liable to be set
aside under the Insolvency Act 1986.

 

16.8 The Seller is not aware of any breach by the Company or the Subsidiary (as
the case may be) of any of the Leases which is reasonably expected to give rise
to any landlord exercising a right to forfeit any of the Properties.

 

16.9 There are, appurtenant to each of the Properties, all rights and easements
necessary for the current use and enjoyment of the Properties and there are in
existence all necessary rights of access to and egress from the same for
customers and employees.

 

16.10 Each utility service necessary for the Properties existing uses is
available to the Company.

 

16.11 The Properties are not subject to the payment of any outgoings other than
non-domestic local business rates and water and sewerage charges, principal
rent, insurance premiums and service charges, and all outgoings have been paid
when due.

 

16.12 So far as the Seller is aware, there are no covenants, restrictions,
stipulations, easements, profits à prendre, wayleaves, licences, grants or other
encumbrances (whether of a private or public nature, and whether legal or
equitable) affecting the Properties which materially impair the business and
operations of the Store at such location.

 

16.13 No written notice of any alleged breach by the Company has been received
by the Company or the Subsidiary in respect of any covenant, restriction,
stipulation, or other Encumbrance affecting the Properties.

 

16.14 So far as the Seller is aware, there is no material deficiency which has
arisen during the period of its ownership of the Properties and which relates to
the actual use of the Property by the Company which requires the correction in
the state or condition of any building or other structure on or forming part of
the Properties.

 

16.15 The Company and the Subsidiary have not (nor, so far as the Seller is
aware, has anyone on their behalf) expressly waived any breach by any person of
any covenant, agreement, restriction, stipulation or obligation relating to the
Properties or of which the Properties have the benefit.

 

16.16 All planning and building regulation consents have been obtained both in
relation to the current use of the Properties and any alterations and
improvements to them and the Seller is not aware of and has not received written
notice from any local authority in connection with any breach of or dispute
concerning such planning and building regulation consents.

 

16.17 There are no development works, redevelopment works or fitting-out works
being carried out by the Company outstanding in respect of any of the
Properties.

 

52



--------------------------------------------------------------------------------

16.18 There exists no dispute between the Company and the owner or occupier of
any other premises adjacent to or neighbouring the Properties and, so far as the
Seller is aware, there are no circumstances that would reasonably be expected to
give rise to any such dispute after the date of this Agreement.

 

16.19 The Leases (including any change of control provisions) are included in
the Disclosure Documents.

 

16.20 Neither the Company nor the Subsidiary have received written notice of
Compulsory Purchase Orders (“CPO”) in respect of the Properties.

 

17. Litigation

 

17.1 The Seller has not received written notice of any actions, suits,
arbitrations, litigation, administrative, mediation or arbitration proceedings,
investigations by or hearings before any statutory or governmental body,
department, board or agency (except for debt collection in the normal course of
business) or claims of any kind whatsoever, at law or in equity.

 

17.2 Neither the Company nor the Subsidiary has received written notice of any
judgment, decree, injunction, or order of any Competent Authority that imposes
material restrictions or liabilities on the Company or the Subsidiary.

 

18. Finance

 

18.1 The Disclosure Documents contain copies of all documents relating to all
debentures, acceptance lines, overdrafts, loans or other financial facilities
outstanding or available to the Company or the Subsidiary.

 

18.2 No guarantee, mortgage, charge, pledge, Encumbrance, assignment or other
security agreement or arrangement has been given by or entered into by the
Company or the Subsidiary or, so far as the Seller is aware, any third party in
respect of borrowings or other obligations of the Company or the Subsidiary.

 

18.3 The total amount borrowed by the Company or the Subsidiary does not exceed
any limitations on the borrowing powers contained:

 

  18.3.1 in the memorandum and articles of association of the Company or the
Subsidiary; or

 

  18.3.2 in any debenture or other deed or document binding on the Company or
the Subsidiary.

 

18.4 Neither the Company nor the Subsidiary has factored any of its debts or
discounted any of its debts or engaged in financing of a type which would not
need to be shown or reflected in the 2006 Accounts.

 

18.5 So far as the Seller is aware, no event has occurred or has been alleged in
writing to the Company to have occurred which constitutes an event of default,
or otherwise gives rise to an obligation to repay, under an agreement relating
to borrowing or indebtedness in the nature of borrowing (or will do so with the
giving of notice or lapse of time or both).

 

53



--------------------------------------------------------------------------------

19. Insolvency

 

19.1 The Company has not entered into any scheme of arrangement or voluntary
arrangement with any of its creditors, is not insolvent or unable to pay its
debts as defined by section 123 Insolvency Act 1986 and no order has been made
or, so far as the Seller is aware, no petition presented or resolution passed
for the winding up of the Company.

 

19.2 No administrative or other receiver has been appointed by any person over
the whole or any part of the business or assets of the Company, nor, so far as
the Seller is aware, has any petition been presented or application made for the
appointment of an administrator in respect of the Company.

 

19.3 So far as the Seller is aware, there are no circumstances which would
entitle any person to present a petition for the winding up of the Company, to
appoint an administrator in respect of the Company or to appoint an
administrative or other receiver over the whole or any part of the Company’s
undertaking or assets.

 

19.4 The Company has not stopped payment of, nor is it unable to pay, its debts
as they fall due, nor has the Company commenced negotiations with one or more of
its creditors with a view to rescheduling or restructuring any of its
Indebtedness. So far as the Seller is aware, no action has been taken or, is
being taken by the Registrar of Companies to strike the Company off the register
under section 652 of the CA85.

 

19.5 So far as the Seller is aware, the Company is not, in any jurisdiction,
subject to or in receipt of written notice threatening any other procedures or
steps which are analogous to those set out above in this paragraph 19.

 

19.6 So far as the Seller is aware, the Company has not at any time during the
two years immediately prior to the date of this Agreement knowingly entered into
a transaction with any person at an undervalue (as referred to in section 238(4)
of the Insolvency Act 1986); or been given a preference by, or given a
preference to, any person (as referred to in section 239(4) of the Insolvency
Act 1986).

 

20. Assets

 

20.1 Save in respect of the Properties, the Leases and any matter connected
thereto and save in respect of assets disposed of in the ordinary course of
trading, the Company has legal and beneficial title (free from any Encumbrance
other than Permitted Encumbrances) to all assets of the Company which (a) are
included in the 2006 Accounts or (b) were at the 2006 Accounts Date used or held
for the purposes of its business or (c) have been acquired by the Company since
the 2006 Accounts Date.

 

20.2 The Company or the Subsidiary is in possession and control of all the
assets included in the 2006 Accounts or acquired since the 2006 Accounts Date,
except for those in the possession of a third party in the ordinary course of
business or disposed of since the 2006 Accounts Date in the ordinary course of
business. Such assets are in good condition and working order (ordinary wear and
tear excepted).

 

20.3 There are no material services, support or technology provided to the
Company by the Seller or any Affiliate of the Seller that are necessary for the
operation of the business currently conducted by the Company.

 

20.4 Save in each case in respect of any pre-owned, used, ex-rental or traded
hardware, software or other items, so far as the Seller is aware the Company’s
stock is of satisfactory quality and saleable in the usual course of its
business and, so far as the Seller is aware, the Company has not supplied goods
which it knew to be defective or unsafe or which failed to comply with their
terms of sale.

 

54



--------------------------------------------------------------------------------

21. Compliance with Applicable Laws; Permits

 

21.1 So far as the Seller is aware neither the Company nor the Subsidiary has
during the period of the Seller’s ownership of the Company and the Subsidiary
received any notice relating to any breach or alleged breach of applicable
legislation in any material respect. Neither the Company nor the Subsidiary has
any liability under, nor is a party to, any agreement, arrangement or concerted
practice which is prohibited by any competition law.

 

21.2 The Company holds all necessary licenses, permits, variances, consents,
authorizations, waivers, grants, franchises, concessions, exemptions, orders,
registrations and approvals of Competent Authorities (“Licences”) to carry on
its business in the places and in the manner in which its business is now
carried on, all of which are valid and in full force and effect, except where
the failure to hold such Licences or the failure of such Licences to be valid
and in full force and effect does not and would not reasonably be expected to
materially impair the business and operations of the Company or any of the
Stores or the Additional Stores.

 

21.3 The Company has not received written notice that the operations of the
Company are being conducted in violation of any such Licence, except where such
violation does not and would not reasonably be expected to materially impair the
business and operations of the Company or any of the Stores or the Additional
Stores. So far as the Seller is aware, there is no reason why any of the
Licences should be suspended, cancelled, revoked or not renewed on the same
terms.

 

21.4 The Company has not received a communication or request for information
relating to any aspect of the Company’s business from or by the Director General
of Fair Trading, the Office of Fair Trading, Competition Commission, Secretary
of State for Trade and Industry, any other UK competition authority, Commission
of the European Communities or EFTA Surveillance Authority or a competition
authority of another jurisdiction. No agreement, arrangement or conduct (by
omission or otherwise) of the Company is or has been the subject of an
investigation, report or decision by any of those persons or bodies and none is
pending or threatened. So far as the Seller is aware no fact or circumstance
exists which might give rise to an investigation, report or decision by any of
those persons or bodies.

 

22. Material Contracts

 

22.1 Material particulars of the Material Contracts are included in the
Disclosure Documents.

 

22.2 The Company has not received written notice that the Company is (and, so
far as the Seller is aware, no other party is) in breach of or default in any
material respect under any Material Contract. So far as the Seller is aware, no
fact or circumstance exists that is likely to give rise to a breach of or
default in any material respect under any Material Contract.

 

22.3 The Company has not received any written notice or claim of default under
any Material Contract or any written notice of an intention to, and so far as
the Seller is aware, no other party to any Material Contract intends to,
terminate, not renew or challenge the validity or enforceability of any Material
Contract (including as a result of the execution and performance of this
Agreement). So far as the Seller is aware, no fact or circumstance exists that
is likely to give rise to a ground for termination or non-renewal or a challenge
to the validity or enforceability of any Material Contract

 

55



--------------------------------------------------------------------------------

22.4 Neither the Company nor the Subsidiary is a party to, subject to any
agreement or arrangement which:

 

  22.4.1 is not in the ordinary and usual course of business of the Company or
the Subsidiary;

 

  22.4.2 is material to the Company and may be terminated by or require the
consent of the other party thereto as a result of the transfer of the Shares to
the Buyer at Completion;

 

  22.4.3 other than restrictions in the Leases, includes any material
restriction with respect to the Company’s or the Subsidiary’s right or ability
to operate the whole or part of its business or engage in any business or
compete with any person;

 

  22.4.4 involves franchise, agency or distributorship; or

 

  22.4.5 involves partnership, joint venture, consortium, joint development,
shareholders, or similar arrangements.

 

23. Environmental Matters and Health and Safety

The definitions in this paragraph apply in this agreement.

 

23.1 All information provided by the Company or the Subsidiary and, so far as
the Seller is aware, all information provided on behalf of the Company or the
Subsidiary, to any relevant Competent Authority and all records and data
required to be maintained by the Company or the Subsidiary under the provisions
of any Environmental Laws or Health and Safety Laws are complete and accurate in
all material respects.

 

23.2 (a)With respect to the period of Seller’s ownership of the Company and the
Subsidiary (and with respect to the period prior to such ownership, so far as
the Seller is aware), there have been no claims, investigations (of which
written notice has been given to the Company and/or the Subsidiary), or
prosecutions against the Company, the Subsidiary or any of its respective
directors, officers or employees (in their capacities as such) in respect of
Harm arising from the operation of the Business or occupation by the Company or
the Subsidiary of any of the Properties or for any breach or alleged breach of
any Permits, Environmental Laws or Health and Safety Laws; (b) so far as the
Seller is aware, no such claims, investigations or prosecutions are threatened;
and (c) so far as the Seller is aware, there are no facts or circumstances which
may lead to any such claims, investigations or prosecutions.

 

23.3 Neither the Company nor the Subsidiary has received any written
enforcement, prohibition, stop, remediation, improvement or other notice from
any Competent Authority with regard to any breach or alleged breach of any
Environmental Laws or Health and Safety Laws or so far as the Seller is aware,
any written notice threatening the issue of any such notice, during the period
of the Seller’s ownership of the Company and the Subsidiary.

 

23.4 So far as the Seller is aware, neither the Company nor the Subsidiary has
any actual liability under any Environmental Laws or Health and Safety Laws by
reason of it having owned, occupied or used any Previously-owned Land and
Buildings.

 

23.5 So far as the Seller is aware, there are no environmental or health and
safety audit reports relating to the Properties and business of the Company
within the control of the Seller and dating from the period of the Seller’s
ownership of the Company other than those which have been supplied to the Buyer.

 

56



--------------------------------------------------------------------------------

24. Intellectual Property

 

24.1 Parts 1 and 2 of Schedule 3 respectively contain complete particulars of
all registered Intellectual Property Rights (including applications for such
rights) and material unregistered Intellectual Property Rights owned by the
Company and the Subsidiary.

 

24.2 Particulars are included in the Disclosure Documents of all material
licences, agreements, authorizations and permissions (in whatever form and
whether express or implied) under which:

 

  24.2.1 the Company or the Subsidiary use or exploit Intellectual Property
Rights owned by the Seller, its Affiliates or any third party; or

 

  24.2.2 the Company or the Subsidiary has licensed or agreed to license
Intellectual Property Rights to, or otherwise permitted the use of any
Intellectual Property Rights by, the Seller, its Affiliates or any third party.

 

24.3 The Company and the Subsidiary do not require any material Intellectual
Property Rights other than those Disclosed in order to carry on their business
as currently conducted.

 

24.4 The Intellectual Property Rights set out in Parts 1 and 2 of Schedule 3 are
owned by the Company free and clear of all Encumbrances other than Permitted
Encumbrances.

 

24.5 The Intellectual Property Rights set out in Parts 1 and 2 of Schedule 3 are
subsisting and, so far as the Seller is aware, nothing has been done or not been
done as a result of which any of them has ceased or would reasonably be expected
to cease to be subsisting. In particular:

 

  24.5.1 all application and renewal fees and other steps required for the
maintenance or protection of such rights have been paid in full on time or
taken;

 

  24.5.2 all confidential information (including know-how and trade secrets)
owned or used by the Company or the Subsidiary has been kept confidential by
them and has not been disclosed (other than in accordance with the terms of
written confidentiality agreements) to third parties (other than third parties
who have signed written confidentiality undertakings in respect of such
information);

 

  24.5.3 so far as the Seller is aware, no mark, trade name or domain name
identical to any such rights has been registered, or is being used by any person
in the same or a similar business to that of the Company or the Subsidiary, in
any country in which the Company or the Subsidiary has registered or is using
that mark, trade name or domain name; and

 

  24.5.4 neither the Company nor the Subsidiary has received written notice
within the preceding 12 months of any claims, challenges, disputes or
proceedings, pending or threatened, in relation to the ownership, validity or
use of such rights.

 

24.6 No action is required within 30 days after the date of Completion the
omission of which would invalidate or materially impair any of the Intellectual
Property Rights owned or used by the Company or the Subsidiary which are
registered or the subject of an application for registration.

 

24.7 The conduct of the business of the Company as currently conducted does not,
so far as the Seller is aware, materially infringe upon any Intellectual
Property Rights of any third party.

 

57



--------------------------------------------------------------------------------

24.8 The execution and delivery of this Agreement will not result in the loss
of, or any Encumbrance on, the rights of the Company with respect to the
Intellectual Property Rights set out in Parts 1 and 2 of Schedule 3.

 

24.9 So far as the Seller is aware, no third party is materially infringing or
materially violating any Intellectual Property Rights of the Company.

 

24.10 So far as the Seller is aware, (a) no claim by any third party contesting
the validity, enforceability, use or ownership of any of the Intellectual
Property Rights set out in Part 1 of Schedule 3 of the Seller Disclosure
Schedule has been made, is currently outstanding or, has been threatened,
(b) there are no grounds for the same and (c) no settlement agreements,
consents, judgments, orders, awards, forbearance to sue or similar obligations
limit or restrict the Company’s rights in and to such Intellectual Property
Rights.

 

24.11 No loss or expiration of any of the Intellectual Property Rights set out
in Part 1 of Schedule 3 is pending or, so far as the Seller is aware, threatened
or reasonably foreseeable.

 

24.12 Each of the licences Disclosed in the Disclosure Documents has, where
required, been duly recorded or registered and neither the Company nor, so far
as the Seller is aware, any third party, is in default under any such licences,
and so far as the Seller is aware, no event has occurred that with the lapse of
time or the giving of notice or both would constitute a default thereunder, nor
is there any claim, dispute or proceeding, pending or, so far as the Seller is
aware, threatened.

 

25. Information Technology

 

25.1 Material particulars of the IT System and all IT Contracts are included in
the Disclosure Documents.

 

25.2 The Company and the Subsidiary are the owners of the IT System free from
Encumbrances, except for Permitted Encumbrances. The Company and the
Subsidiaries have obtained all necessary rights from third parties to enable
them to make exclusive and unrestricted use of the IT System.

 

25.3 The Company has all material agreements with third parties, licences and
consents in relation to the IT System that are required to operate its business
as at the date of this Agreement.

 

25.4 The IT Contracts are in full force and effect and, so far as the Seller is
aware, no event has occurred that, with or without notice or lapse of time or
both, would result in a breach or default under any IT Contract.

 

25.5 The Company has not received any written notice or claim of default under
any IT Contract or any written notice of an intention to, and so far as the
Seller is aware, no other party to any IT Contract intends to terminate, not
renew or challenge the validity or enforceability of any IT Contract (including
as a result of the execution and performance of this Agreement). So far as the
Seller is aware, no other party to any IT Contract has grounds to terminate or
challenge the validity or enforceability of any IT Contract.

 

25.6 None of the IT Contracts are terminable as a result of the transfer of the
Shares to the Buyer at Completion and, so far as the Seller is aware, there is
no reason to believe that any IT Contracts will not be renewed on the same or
substantially the same terms when they expire.

 

58



--------------------------------------------------------------------------------

25.7 The Company and the Subsidiary have possession or control of the source
code of all software in the IT System (other than software licensed to them by
third parties), or have the right to gain access to such code under the terms of
source code deposit agreements with the owners of the rights in the relevant
software and reputable deposit agents.

 

25.8 So far as the Seller is aware the elements of the IT System are in good
working order (usual wear and tear excepted) and are functioning in accordance
with all material applicable specifications and are not materially defective.

 

25.9 The Company and the Subsidiary have implemented appropriate procedures,
including in relation to off-site working where applicable, for ensuring the
security of the IT System and the confidentiality and integrity of all data
stored in it.

 

25.10 The Company and the Subsidiary have in place a reasonable disaster
recovery plan which in the opinion of the directors of the Company would enable
the business of the Company and the Subsidiary to continue if there were
significant damage to or destruction of some or all of the IT System.

 

26. Data Protection

 

26.1 So far as the Seller is aware, the Company has not received:

 

  26.1.1 any enforcement, information or equivalent notice under the Data
Protection Act 1998; or

 

  26.1.2 any written communication from the Information Commissioner or any
other data protection or privacy authority with competent authority over the
Company’s data processing activities, indicating that he or she is investigating
an allegation that the Company is in breach of the Data Protection Act 1998 or
that he or she proposes to take, or is considering taking, enforcement action
under the Data Protection Act 1998.

 

27. Transactions with Affiliates

 

27.1 There is not outstanding:

 

  27.1.1 any indebtedness or other liability (actual or contingent) owing by the
Company to the Seller or director of the Company or any Connected Person or
owing to the Company by the Seller or director of the Company or any Connected
Person; or

 

  27.1.2 any guarantee or security for any such indebtedness or liability.

 

27.2 There is not outstanding any agreement or arrangement to which the Company
is a party and in which the Seller, director of the Company or any Connected
Person is interested whether directly or indirectly.

 

28. Contributions

So far as the Seller is aware, since 1 January 2004, neither the Company, nor
any of its current or former shareholders, directors, officers, employees or
agents or other representatives, nor any other person acting on the Company’s
behalf, has directly or indirectly given or agreed to give any material
contribution, gift or similar benefit to or for the private use of or at the
direction of any customer, client, supplier, governmental employee or other
person who is in a position to help or hinder the Company that is reasonably
likely to subject the Company to any damage or penalty in any action or
proceeding in any jurisdiction.

 

59



--------------------------------------------------------------------------------

Part 2

Tax

 

29. General

 

29.1 Provision or reserve has been made in the 2006 Accounts in accordance with
GAAP for all Taxation liable to be assessed on each Group Company or for which
the Group is accountable (whether primarily or otherwise) in respect of all
income, profits or gains earned, accrued or received on or before the 2006
Accounts Date or deemed to have been or treated as earned, accrued or received
for Taxation purposes on or before the 2006 Accounts Date and/or in respect of
any event occurring or deemed to have occurred on or before the 2006 Accounts
Date, including distributions made on or before the Accounts Date or provided
for in the 2006 Accounts.

 

29.2 Provision has been made in the 2006 Accounts for deferred Taxation in
accordance with GAAP.

 

29.3 No charge to Taxation will arise on any Group Company as a result of entry
into or completion of this Agreement.

 

30. Payment of Tax

 

30.1 Each Group Company has properly paid all Taxation prior to Completion which
it has become liable to pay prior to Completion and it has never paid or become
liable to pay, nor so far as the Seller is aware are there any circumstances
which may cause it to become liable to pay, any penalty, fine, surcharge or
interest in connection with Taxation.

 

30.2 All payments by any Group Company to any person which ought to have been
made under deduction or withholding of Taxation have been so made and the
Taxation so deducted or withheld has been properly and punctually accounted to
the relevant Taxation Authority.

 

31. Compliance

 

31.1 Each Group Company has made all returns, claims for relief, applications,
notifications, computations, reports, accounts, statements, registrations and
assessments (whether physically in existence or electronically stored)
(“Returns”) it is required by law to make. All Returns have been properly
submitted by the relevant Group Company within any relevant time limits to each
relevant Taxation Authority and the Returns so far as the Seller is aware give
full disclosure of all material facts and circumstances and are not likely to be
the subject of any question or dispute with any Taxation Authority.

 

31.2 Each Group Company has prepared, kept and preserved sufficient records to
enable it to make and complete returns for Taxation purposes and to calculate
the liability to Taxation or the amount of a Relief arising on the disposal of
any asset owned at the 2006 Accounts Date or acquired since the 2006 Accounts
Date but before Completion and otherwise as required by law.

 

31.3 The Disclosure Letter contains details so far as they affect any member of
the Group of all arrangements with any Taxation Authority that are not based on
a strict application of the law relating to Taxation (other than published
extra-statutory concessions, statements of practice and statements of a similar
nature) and so far as the Seller is aware no such arrangement is liable to be
withdrawn for any reason.

 

60



--------------------------------------------------------------------------------

31.4 No Group Company is in dispute with any Taxation Authority and so far as
the Seller is aware there are no circumstances that exist which are likely to
give rise to any such dispute. No Taxation Authority has investigated or
indicated in writing that it may investigate any Group Company’s Taxation
affairs and so far as the Seller is aware no Group Company is subject to any
ongoing investigation.

 

31.5 So far as the Seller is aware, all particulars furnished to any Taxation
Authority in connection with an application for any consent or clearance made on
behalf of or affecting any Group Company during the last six years were made to
the appropriate office, section, department or body and disclosed all material
facts, circumstances and (where appropriate) law material to the decision of the
relevant Taxation Authority and any such consent or clearance given remains
valid and effective and any transaction for which such consent or clearance has
previously been obtained has been carried into effect (if at all) in all
material respects in accordance with the terms of the relevant application,
consent or clearance.

 

32. Taxation Claims Reliefs and Liabilities

 

32.1 So far as the Seller is aware no Group Company is liable or may become
liable to pay, or make reimbursement or indemnity in respect of, any Taxation
(or amounts corresponding to any Taxation) payable by or chargeable on or
attributable to any other person, whether in consequence of the failure by that
person to discharge that Taxation within any specified period or otherwise,
where such Taxation relates to profits, income, gains or a transaction, event,
omission or circumstance arising, occurring or deemed to arise or occur on or
prior to Completion.

 

32.2 There is no charge referred to in section 237 Inheritance Tax Act 1984
outstanding in respect of any asset of a Group Company or the Shares.

 

33. Corporation Tax/Capital Allowances

 

33.1 If all of the capital assets of each Group Company were disposed of on the
date of this Agreement for a consideration equal to the book value of those
assets in, or adopted for the purposes of the 2006 Accounts or, in the case of
assets acquired since the 2006 Accounts Date, equal to the consideration given
upon their acquisition, no liability to corporation tax on chargeable gains or
balancing charge under the CAA would arise and for the purpose of determining
the liability to corporation tax on chargeable gains there shall be disregarded
any relief and allowances available to each Group Company other than amounts
falling to be deducted under section 38 TCGA.

 

33.2 No Group Company has since the 2006 Accounts Date made any distribution
within the meaning of section 209 TA (meaning of “distribution”) save for any
dividend disclosed in the 2006 Accounts nor is it bound to make such a
distribution.

 

33.3 No Group Company has at any time repaid, redeemed or repurchased or agreed
to repay, redeem or repurchase or granted an option under which it may become
liable to purchase any shares of any class of its issued share capital nor has
any Group Company capitalised or agreed to capitalise in the form of shares or
debentures any profits or reserves of any class or description or otherwise
issued or agreed to issue any share capital other than for receipt of new
consideration (within the meaning of Part VI TA) or passed or agreed to pass any
resolution to do so.

 

61



--------------------------------------------------------------------------------

33.4 So far as the Seller is aware, no rents, interest, annual payments or other
sums of an income nature paid or payable by any Group Company or which any Group
Company is under an existing obligation to pay in the future are or may be
wholly or partially disallowable as deductions, management expenses or charges
in computing profits for the purposes of corporation tax.

 

34. Close Companies

No Group Company is or ever has been a close company within the meaning of
sections 414 and 415 TA.

 

35. Tax Avoidance

 

35.1 No Group Company has entered into or so far as the Seller is aware been a
party to any scheme, arrangement or transaction designed wholly or mainly, or
containing artificial steps or stages designed wholly or mainly, for the purpose
of avoiding or deferring Taxation or reducing a liability to Taxation.

 

35.2 No Group Company has been party so far as the Seller is aware to any
arrangements, transaction or series of transactions which it has or may become
liable to notify to any Tax Authority under any legislation requiring the
disclosure of tax avoidance schemes.

 

36. Value Added Tax

 

36.1 The Company has, throughout the whole of the period beginning three years
before the 2006 Accounts Date and ending on the date hereof, been registered and
been eligible to be registered and is a taxable person for the purposes of the
VATA as a member of a group of companies for the purposes of sections 43 to 43C
VATA (groups of companies) of which the representative member is Blockbuster
Entertainment Limited (registered in England with number 02111417) whose
registered office is at Harefield Place, The Drive, Uxbridge, Middlesex UB10 8AQ
(the “Representative Member”) and such registration is not subject to any
conditions imposed by or agreed with HM Revenue and Customs (“HMRC”)

 

36.2 The Representative Member is a registered and taxable person for the
purposes of the VATA, such registration not being pursuant to paragraph 2
Schedule 1 VATA and not subject to any conditions imposed by or agreed with
HMRC. The Representative Member has complied with the terms of all statutory
provisions, regulations, directions, conditions, notices and agreements with
HMRC relating to VAT. The Representative Member has not been required by HMRC to
give security.

 

36.3 All supplies of goods and services made by the Company are taxable supplies
for the purposes of the VATA and all input tax is deductible in accordance with
the provisions of sections 25 and 26 VATA.

 

36.4 No Group Company nor any relevant associate (within the meaning of
paragraph 3(7) Schedule 10 VATA) has made any election under paragraph 2(1)
Schedule 10 VATA in respect of any land in, over or in respect of which the
relevant Group Company has any interest, right or licence to occupy and the
relevant Group Company has no obligation to make such an election.

 

36.5 No Group Company owns or has at any time within the period of ten years
preceding the date of this Agreement owned any assets which are capital items
subject to the Capital Goods Scheme under Part XV of the VAT Regulations 1995.

 

62



--------------------------------------------------------------------------------

37. Share Schemes/Restricted Securities

 

37.1 No shares or securities have been issued by any Group Company to which the
provisions of section 140A or 140D TA, chapter 2 of Part VII IT(EP)A (as
originally enacted) or Part VII of IT(EP)A (as amended in accordance with
Schedule 22 of FA 2003) apply or have been applied.

 

37.2 No Group Company has established (or is a participant in) any bonus, share
option, profit related pay or other scheme or arrangement, whether or not
approved by HMRC, for the benefit of its current or former officers or employees
or any of them.

 

38. International

 

38.1 Each Group Company was incorporated in and is and always has been resident
only in the United Kingdom for Taxation purposes and for the purposes of any
double taxation agreement. No Group Company is liable to, and has at no time
incurred any, or is required to be registered for any Taxation in any
jurisdiction other than the United Kingdom or had a branch outside the United
Kingdom or any permanent establishment (as that expression is defined in the
respective double taxation relief orders current at the date of this Agreement)
outside the United Kingdom.

 

38.2 No Group Company has without the prior consent of the Treasury carried out
or agreed to carry out any transaction (including under section 765 TA) which
would be unlawful in the absence of such consent and has, where relevant,
complied with the requirements of section 765A(2) TA (supply of information on
movement of capital within the EU) and any regulations made or notice given by
that section.

 

39. Non-arm’s Length Transactions

No Group Company has in the period of six years ending on the date of this
Agreement been party to any non-arms length transaction or been party to any
transaction or arrangement to which the provisions of section 770A and Schedule
28AA TA or section 18 TCGA may apply. No Group Company will receive any payment
for an asset or any services or facilities of any kind that it has supplied or
provided or is liable to supply or provide which is less than the market value
of that asset or those services or facilities.

 

40. Groups of Companies

 

40.1 No Group Company has ever been a 51 per cent subsidiary of any person
within the meaning of section 838 TA (subsidiaries) other than a 51 per cent
subsidiary of another Group Company.

 

40.2 No Group Company has at any time during the last six years acquired any
asset from any company which at the time of the acquisition was a member of the
same group of companies as defined in section 170 TCGA;

 

40.3 No Group Company has since the 2006 Accounts Date ceased to be a member of
a group of companies in such circumstances that a profit or gain was deemed to
accrue to it under section 178 or 179 TCGA and neither the execution of this
Agreement nor Completion will result in any profit or gain being deemed to
accrue to it for any Taxation purpose under section 179 TCGA or otherwise;

 

41. Stamp Duties

 

41.1 There is no instrument to which any Group Company is a party and which is
necessary to establish any Group Company’s rights or any Group Company’s title
to any asset, which is liable to stamp duty and which has not been duly stamped,
or which would attract stamp duty, interest or penalties if brought into the
United Kingdom.

 

63



--------------------------------------------------------------------------------

41.2 Within the 3 years ending on the date of this Agreement, no Group Company
has made any claim for relief, exemption or deferral of stamp duty, stamp duty
land tax or stamp duty reserve tax.

 

41.3 No Group Company is or may become liable to pay stamp duty land tax after
Completion by reference to any land transaction, as defined in section 43 FA
2003, to which it has been a party prior to Completion.

 

42. Loan Relationships

There are no outstanding debts owed to or by any Group Company, or any
securities issued by any Group Company or which any member of the Group owns or
in which it has an interest, which will not be repaid at Completion, other than
trade debts which fall within the exemption in section 251(1) TCGA and which do
not arise out of loan relationships of the Group Company for the purposes of
section 81(1) FA 1996.

 

43. Group Payment Arrangements

No Group Company has entered into any group payment arrangements under the
provisions of section 36 FA 1998.

 

44. Actions affecting a Group Company

Neither the entering into this Agreement nor the Completion of this Agreement
nor the performance of any obligations under this Agreement will give rise to
any liability to Tax of a Group Company.

 

64



--------------------------------------------------------------------------------

Schedule 7

Limitation of Seller’s liability

 

1. General

 

1.1 Unless otherwise stated and subject to clause 6.5, the provisions of this
Schedule shall operate to limit the liability of the Seller under and in respect
of the provisions of the Warranties, all other provisions of this Agreement and
to the extent provided, the Tax Deed (in addition to the limitations set out in
that document). Expressions defined in the Tax Deed shall, where the context so
requires, have the same meanings in this Schedule.

 

2. Disclosure

 

2.1 The Seller shall not be liable in respect of a Warranty Claim if its subject
matter arises directly or indirectly from or consists of any fact, matter or
circumstance which has been Disclosed to the Buyer.

 

2.2 The general disclosures of the Local Land Charges Registry and local
authorities set out in paragraph 9(h) of the Disclosure Letter shall not be
disclosed against the Warranties set out in paragraphs 16.16 and 16.20 of
Schedule 6.

 

3. Minimum and Maximum Claims

 

3.1 The Seller shall not be liable in respect of any individual Warranty Claim
or a series of related Warranty Claims or Warranty Claims arising from
substantially the same facts or circumstances unless (and then only to the
extent that) the amount that would otherwise be recoverable from the Seller in
respect of such Warranty Claim or series of related Warranty Claims or Warranty
Claims arising from substantially the same facts or circumstances exceeds
£50,000. For the purposes of this paragraph, where a Warranty Claim relates to
more than one Event which would separately constitute a Warranty Claim, it shall
be treated as a separate Warranty Claim in respect of each such Event.

 

3.2 The Seller shall not be liable in respect of any Warranty Claim or Warranty
Claims unless and until the aggregate amount that would otherwise be recoverable
from the Seller in respect of all such Warranty Claims (after giving due effect
to paragraph 3.1 above in relation to each Warranty Claim) exceeds £740,000 (in
which event the Seller shall be liable for the whole amount and not merely the
excess over £740,000).

 

3.3 The total aggregate liability of the Seller in respect of all and any
Relevant Claims and claims under the Tax Deed (inclusive of costs and interest)
shall not exceed 45% of the Consideration (as adjusted in accordance with this
Agreement) paid pursuant to clause 3.2 of this Agreement.

 

3.4 Solely for the purposes of clause 3.3, claims under clause 2.4 of the Tax
Deed (a “Traded Goods VAT Claims”) shall not be deemed a liability of the Seller
unless and until the aggregate of such Traded Goods VAT Claims exceeds
£15 million in which event any amount by which the aggregate of such Traded
Goods VAT Claim exceeds £15 million (and not, for the avoidance of doubt, the
whole amount) shall be a liability of the Seller for the purposes of clause 3.3.

 

4. Time Limits

 

4.1 Specific written notice of any Warranty Claim setting out the Buyer’s
calculation of the amount and all relevant details shall be given by the Buyer
to the Seller:

 

  4.1.1 in the case of any claim under the warranties set out in Part 2 of
Schedule 6 (the Tax Warranties), on or prior to one month after the sixth
anniversary of the end of the accounting period in which Completion takes place;
and

 

65



--------------------------------------------------------------------------------

  4.1.2 in the case of any other Warranty Claim, on or before the date following
18 months after the date of Completion;

(such date being referred to in this schedule as the “Expiry Date”) and the
Seller shall cease to be under any liability to the Buyer or otherwise in
respect of all and any Warranty Claims not so notified to the Seller.

 

4.2 Any Warranty Claim made before the Expiry Date shall, if it has not been
previously satisfied, settled or withdrawn, be deemed to have been withdrawn and
shall become fully barred and unenforceable (and the Seller’s liability in
respect of such Warranty Claim shall absolutely terminate) on the expiry of the
period of six months after notice of such Warranty Claim was given to the Seller
in accordance with paragraph 4.1 unless proceedings in respect of the Warranty
Claim shall have been commenced against the Seller (and for this purpose
proceedings shall not be deemed to have been commenced unless they shall have
been issued and validly served on the Seller).

 

4.3 The provisions of paragraph 3.4 will cease to apply from the earlier of:

 

  4.3.1 3 years and one month from the end of the VAT period of the Company in
which Completion falls; and

 

  4.3.2 the date on which HM Revenue & Customs confirms in writing, following a
VAT audit, that no adjustment is required in relation to the policy applied by
the Company prior to Completion with regard to VAT on second hand goods.

 

5. Single Recovery

The Buyer shall not be entitled to recover from the Seller under this Agreement
more than once in respect of the same loss suffered. If in any respect of any
one matter a Relevant Claim may be made under the Warranties and under the Tax
Deed, then to the extent that the Relevant Claim is satisfied under the
Warranties, an amount payable under the Tax Deed in respect of the same matter
is reduced accordingly and vice versa.

 

6. Reliance

The Buyer acknowledges and declares that in entering into this Agreement it has
not relied and is not relying on any warranties, representations, covenants,
undertakings, indemnities, promises, forecasts or other statements whatsoever,
whether written or oral (and whether implied or otherwise) (collectively
“Representations”), other than those expressly set out in this Agreement and in
the Tax Deed, and the Buyer irrevocably and unconditionally waives any right it
may have to claim damages for, or to rescind this Agreement by reason of, any
Representation not expressly set out in this Agreement or the Tax Deed unless
such Representation was made fraudulently.

 

7. Rescission

Save in respect of a breach of the terms of the Confidentiality Agreement and
clause 7.12 to which the remedies set out therein shall apply, the sole remedy
against the Seller for any breach of any of the Warranties, any other breach of
this Agreement by the Seller or any event giving rise to liability on the Seller
under the Tax Deed, shall be an action for damages. Except in the event of
fraudulent misrepresentation, no right of rescission shall be available after
Completion to the Buyer by reason of any breach of the Warranties or any other
provision of this Agreement or the Tax Deed.

 

66



--------------------------------------------------------------------------------

8. Specific Limitations

 

8.1 The Seller shall have no liability in respect of any Relevant Claim if and
to the extent that such Relevant Claim (or its subject matter):

 

  8.1.1 occurs or arises or is increased as a result of any legislation not in
force at the date of this Agreement or any change of law, regulation, directive,
requirement or administrative practice (including by the Inland Revenue or any
other taxing authority), or any change in the rates of Taxation which in each
case is not in force at the date of this Agreement;

 

  8.1.2 occurs or arises or, such Relevant Claim otherwise having arisen, is
increased as a result of any change made, after the date of this Agreement in
any accounting or taxation policies of any Group Company;

 

  8.1.3 would not have arisen or occurred but for (or is increased as a result
of):

 

  (a) any voluntary act, event, omission, transaction or arrangement after
Completion by the Buyer or any Group Company (or on their respective behalves)
otherwise than, in the case of any Group Company, in the ordinary course of its
business as now carried on; or

 

  (b) any claim, election, surrender or disclaimer made, or notice or consent
given after Completion (other than anything the making, giving or doing of which
was taken into account in computing any provision for Taxation in the Accounts
or the 2006 Accounts) by any Group Company in connection with the provisions of
any enactment or regulation relating to Taxation; or

 

  (c) any failure or omission by the Company to make any claim, election,
surrender or disclaimer, or give any notice, or consent or do any other thing,
in connection with the provisions of any enactment or regulation relating to
Taxation after Completion, the anticipated making, giving or doing of which was
taken into account in computing the provision for Taxation in the Accounts or
the 2006 Accounts;

 

  8.1.4 arises from an act, event, omission, transaction or arrangement of the
Seller or any Group Company prior to Completion occurring at the request or
direction of, or with the consent of the Buyer;

 

  8.1.5 is recoverable by the Buyer or any Group Company under the terms of any
insurance policy of the Buyer or any Group Company (or would have been so
recoverable but for any change in the terms of any such insurance policy after
Completion);

 

  8.1.6 is a liability of a Group Company arising because the assets of the
relevant Group Company are greater than, or the liabilities are less than, were
taken into account in computing the provision for Taxation in the Accounts or in
the 2006 Accounts;

 

  8.1.7 is a liability for Taxation which arises in consequence of an Event
occurring since the 2006 Accounts Date in the ordinary and usual course of
business of the Group;

 

67



--------------------------------------------------------------------------------

  8.1.8 is a liability for Taxation which arises directly or indirectly as a
result of:

 

  (a) the payment of any unusual or abnormal dividend by any Group Company after
Completion;

 

  (b) the change of the date to which any Group Company makes up its accounts;

 

  (c) the cessation of any business carried on by any Group Company occurring
after Completion.

 

8.2 The Seller shall have no liability in respect of any Relevant Claim:

 

  8.2.1 to the extent that allowance, provision or reserve has been made in the
Accounts, the 2006 Accounts or the Management Accounts in respect of the matter
to which such liability relates; or

 

  8.2.2 to the extent of the amount by which any liability (including any
provision against liabilities) included in the Accounts, the 2006 Accounts or
the Management Accounts is overstated.

 

8.3 If any specific provision or reserve for Taxation shall at the date of any
payment required to be made by the Seller have proved to have been an
over-provision or over-reserve, the amount of such over-provision or
over-reserve shall be set off against any actual liability of the Seller in
respect of any Relevant Claim.

 

8.4 For the avoidance of doubt, in determining the amount of any Relevant Claim
for the purposes of the limits set out in paragraphs 3.1 and 3.2, the amount of
such Claim shall be the net amount after giving effect to the provisions of
paragraphs 8.1, 8.2 and 8.3.

 

9. Recovery

 

9.1 Where the Buyer or any Group Company is or may be entitled to recover from
some other person any sum in respect of any matter or event which could give
rise to a Relevant Claim, the person so entitled shall use his best endeavours
to recover that sum before making the Relevant Claim (keeping the Seller fully
and promptly informed of the conduct of such recovery), and any sum recovered
will reduce the amount of the Relevant Claim.

 

9.2 Without prejudice to the provisions of paragraph 9.1, if the Seller pays to
the Buyer an amount in respect of any Relevant Claim, and the Buyer or any Group
Company subsequently recovers (whether by payment, credit, discount, relief or
otherwise) from a third party (including any Taxation Authority) an amount which
is referable to the matter giving rise to such Relevant Claim, then:

 

  9.2.1 if the amount paid by the Seller in respect of such Relevant Claim is
more than the Sum Recovered (as such term is defined in paragraph 9.3), the
Buyer shall (or, where appropriate, shall procure that the relevant Group
Company shall) immediately pay to the Seller the Sum Recovered; and

 

  9.2.2 if the amount paid by the Seller in respect of such Claim is less than
or equal to the Sum Recovered, the Buyer shall immediately pay to the Seller an
amount equal to the amount paid by the Seller

so as to leave the Buyer, taking into account the amounts received from the
third party and from the Seller and those payable to the Seller under this
paragraph, in no better or worse position than it would have been in (subject
always to the other provisions of this paragraph 9) had the Relevant Claim not
arisen.

 

68



--------------------------------------------------------------------------------

9.3 For the purposes of this paragraph, the expression “Sum Recovered” means an
amount equal to the amount recovered from the third party (and for this purpose,
in addition to any cash payment, any payment in kind or discount, credit or
similar benefit obtained shall constitute an amount recovered) plus any
repayment supplements in respect of the amount recovered from the third party
(as defined in section 85 of TA 88) plus any interest in respect of the amount
recovered from the third party, less all reasonable costs and expenses incurred
by the Buyer or (as the case may be) the relevant Group Company in recovering
the amount from the third party and any tax suffered on the receipt.

 

9.4 This paragraph 9 shall not apply to a Relevant Claim arising from a breach
of a Tax Warranty.

 

10. Contingent Liabilities

If any Relevant Claim arises by reason of a liability of any Group Company which
is a contingent liability when the Relevant Claim is notified to the Seller, the
Seller shall not be obliged to make any payment to the Buyer until the
contingent liability ceases to be contingent and becomes an actual liability and
is due and payable.

 

11. Notice of Claims

 

11.1 Subject as provided below, the Seller shall be afforded every opportunity
of resisting in the name of the relevant Group Company any claims against the
relevant Group Company which might constitute a breach of any of the Warranties
(or otherwise give rise to a Relevant Claim), and the Seller shall (if it so
requires) be allowed to have the conduct of any negotiations, proceedings or
appeals incidental to it and to use professional advisers nominated by the
Seller. Accordingly, if the Buyer becomes aware from time to time of any third
party claim or potential claim, matter or event (a “Third Party Claim”) the
Buyer shall, and shall procure that each relevant Group Company shall:

 

  11.1.1 within 14 days of becoming so aware give notice of, and consult with
the Seller in respect of, the Third Party Claim;

 

  11.1.2 subject to paragraphs 11.1.2(a) and 11.1.2(b) below, if so requested by
the Seller, and subject to the Buyer or relevant Group Company (as appropriate)
being indemnified by the Seller against all reasonable costs and expenses
incurred in doing so, take all reasonable steps or proceedings as the Seller may
consider necessary in order to mitigate, avoid, resist, appeal, dispute,
contest, remedy, compromise or defend any Third Party Claim and any adjudication
in respect of it or enforce against any person (other than the Seller) the
rights of the relevant Group Company and the Buyer in relation to the matter
that is the subject of the Third Party Claim, provided that to the extent that:

 

  (a) the Buyer can show that it would be a necessary consequence of such action
that the goodwill in the “Gamestation” brand would be materially damaged in
which event the Buyer shall be entitled to take such action in respect of such
Third Party Claim as it shall reasonably deem necessary to prevent such damage
but shall consult with the Seller before taking such action; and

 

69



--------------------------------------------------------------------------------

  (b) if any action taken under this clause 11.1.2 imposes or creates new or
additional obligations or liabilities of the Buyer or extends the liability of a
Group Company under such claim, the Seller shall indemnify the Buyer to such
extent.

 

  11.1.3 at all reasonable times allow the Seller and its agents access to and
to inspect and take copies of all necessary books, correspondence and records of
the relevant Group Company provided that in no circumstances shall the Buyer or
any Group Company be required to make available any documents or records which
are legally privileged;

 

  11.1.4 require the personnel of the relevant Group Company to provide
statements and proofs of evidence, and to attend at any trial or hearing to give
evidence or otherwise, and to provide similar assistance to enable the Seller to
mitigate, avoid, resist, appeal, dispute, contest, remedy, compromise or defend
any Relevant Claim;

 

  11.1.5 except with the Seller’s prior written consent, not admit liability in
respect of, or compromise or settle, the Third Party Claim.

 

11.2 Without prejudice to paragraphs 4, 11.1 and 12, if the Buyer considers that
it will make a Relevant Claim against the Seller, it shall promptly so notify
the Seller in writing, giving reasonable particulars of the Relevant Claim and
for a period of 45 days after such notification shall afford the Seller the
opportunity to take steps to remedy the matter giving rise to the Relevant
Claim.

 

11.3 This paragraph 11 shall not apply in the case of any claim which is a Tax
Claim (as that term is defined in the Tax Deed).

 

12. Mitigation

 

12.1 In assessing any damages or other amounts recoverable under this Agreement,
there shall be taken into account any benefit accruing to the Buyer or the
relevant Group Company in consequence of the event or breach giving rise to the
claim in question.

 

12.2 Nothing in this Schedule shall in any way restrict or limit the general
obligation of the Buyer to mitigate any loss or damage which it may suffer in
consequence of any breach by the Seller of the terms of this Agreement or in
consequence of any matter giving rise to a claim against the Seller under this
Agreement or the Tax Deed.

 

70



--------------------------------------------------------------------------------

Schedule 8

Relevant Employees of Concession Stores

 

Employee No   

Job Title

4116    Sales Assistant 4236    Sales Assistant 5095    Sales Assistant 6007   
Sales Assistant 6809    Store Manager 2130    Store Manager 2400    Sales
Assistant 2457    Assistant Manager 3019    Sales Assistant 4524    Sales
Assistant 4842    Sales Assistant 4963    Sales Assistant 2151    Store Manager
3552    Sales Assistant 4518    Assistant Manager 4521    Sales Assistant 4744
   Sales Assistant 6636    Sales Assistant 6776    Sales Assistant 6777    Sales
Assistant 3023    Assistant Manager 3632    Store Manager 3682    Sales
Assistant 4899    Sales Assistant 5011    Sales Assistant 5312    Sales
Assistant 6424    Sales Assistant 6425    Sales Assistant 6496    Sales
Assistant 6709    Sales Assistant 1093    Assistant Manager 2026    Sales
Assistant 2266    Sales Assistant 3263    Sales Assistant 4538    Sales
Assistant 5961    Sales Assistant 5966    Sales Assistant 3957    Assistant
Manager 3999    Store Manager 4077    Sales Assistant 4763    Senior Sales
Assistant 6609    Sales Assistant 2024    Senior Sales Assistant 2471   
Assistant Manager 2580    Store Manager

 

71



--------------------------------------------------------------------------------

Employee No   

Job Title

3841    Sales Assistant 5345    Sales Assistant 6276    Sales Assistant 5046   
Acting Assistant Manager 5133    Sales Assistant 5176    Senior Sales Assistant
5274    Sales Assistant 6393    Sales Assistant 6752    Sales Assistant 6827   
Sales Assistant 922    Senior Sales Assistant 1022    Store Manager 3966   
Sales Assistant 5125    Assistant Manager 5444    Sales Assistant 6558    Sales
Assistant 3523    Assistant Manager 3991    Senior Sales Assistant 4708    Sales
Assistant 5266    Sales Assistant 5986    Sales Assistant 2000    Sales
Assistant 2282    Sales Assistant 2816    Sales Assistant 3788    Sales
Assistant 4970    Store Manager 5121    Assistant Manager 6812    Sales
Assistant 6823    Sales Assistant 6824    Sales Assistant 1050    Acting
Assistant Manager 3883    Acting Store Manager 5131    Sales Assistant 5406   
Sales Assistant 5799    Sales Assistant 6710    Sales Assistant 1138    Store
Manager 1255    Senior Sales Assistant 2253    Sales Assistant 2353    Sales
Assistant 5067    Sales Assistant 6673    Sales Assistant 1924    Assistant
Manager 2494    Sales Assistant 3844    Sales Assistant 4208    Sales Assistant
5382    Sales Assistant 6675    Sales Assistant

 

72



--------------------------------------------------------------------------------

Employee No   

Job Title

3812    Sales Assistant 3899    Sales Assistant 5052    Sales Assistant 5265   
Assistant Manager 5938    Sales Assistant 5944    Sales Assistant 1358   
Assistant Manager 1567    Store Manager 4247    Sales Assistant 4795    Sales
Assistant 4799    Sales Assistant 5337    Sales Assistant 5456    Sales
Assistant 1149    Store Manager 1064    Senior Sales Assistant 1795    Sales
Assistant 2251    Sales Assistant 2290    Sales Assistant 4190    Senior Sales
Assistant 4536    Assistant Manager 5086    Sales Assistant 5189    Sales
Assistant 5344    Sales Assistant 6665    Sales Assistant 6849    Sales
Assistant 193    Store Manager 2661    Sales Assistant 4290    Sales Assistant
5899    Sales Assistant 5900    Sales Assistant 6074    Assistant Manager 6112
   Sales Assistant 6282    Sales Assistant 1500    Sales Assistant 2575    Sales
Assistant 3658    Sales Assistant 4607    Assistant Manager 5036    Sales
Assistant 5171    Sales Assistant 5255    Sales Assistant 6749    Sales
Assistant 3862    Assistant Manager 4045    Sales Assistant 5004    Sales
Assistant 5246    Sales Assistant 5645    Sales Assistant 4228    Sales
Assistant 4863    Senior Sales Assistant

 

73



--------------------------------------------------------------------------------

Employee No   

Job Title

5062    Assistant Manager 5870    Sales Assistant 6471    Sales Assistant 1142
   Store Manager 2630    Senior Sales Assistant 4156    Assistant Manager 4304
   Sales Assistant 5753    Sales Assistant 5754    Sales Assistant 5755    Sales
Assistant 1122    Sales Assistant 2394    Store Manager 2647    Acting Assistant
Manager 4144    Sales Assistant 5488    Sales Assistant 5556    Sales Assistant
5557    Sales Assistant 5761    Sales Assistant 6588    Sales Assistant 1855   
Senior Sales Assistant 1889    Assistant Manager 1904    Store Manager 3259   
Sales Assistant 3281    Sales Assistant 3985    Sales Assistant 4545    Sales
Assistant 5621    Sales Assistant 1344    Sales Assistant 1346    Sales
Assistant 1951    Assistant Manager 2086    Sales Assistant 5049    Sales
Assistant 5748    Sales Assistant 6631    Store Manager 6800    Sales Assistant
1563    Assistant Manager 1680    Store Manager 2716    Senior Sales Assistant
4088    Sales Assistant 4182    Sales Assistant 4222    Sales Assistant 5260   
Sales Assistant 5489    Sales Assistant 5683    Sales Assistant 1859   
Assistant Manager 2751    Sales Assistant 4204    Store Manager 4951    Sales
Assistant

 

74



--------------------------------------------------------------------------------

Employee No   

Job Title

4968    Senior Sales Assistant 6555    Sales Assistant 6679    Sales Assistant
1788    Sales Assistant 3036    Assistant Manager 3432    Store Manager 4007   
Sales Assistant 5351    Sales Assistant 5462    Senior Sales Assistant 5465   
Sales Assistant 5686    Sales Assistant 6414    Sales Assistant 6457    Sales
Assistant 243    Store Manager 244    Assistant Manager 1288    Senior Sales
Assistant 3983    Sales Assistant 4768    Sales Assistant 5129    Sales
Assistant 5541    Sales Assistant 5638    Sales Assistant 473    Store Manager
2436    Assistant Manager 3736    Sales Assistant 4154    Sales Assistant 5135
   Sales Assistant 5256    Sales Assistant 5836    Sales Assistant 416    Store
Manager 2317    Sales Assistant 2318    Assistant Manager 2515    Sales
Assistant 2883    Sales Assistant 4482    Sales Assistant 6794    Sales
Assistant 3889    Assistant Manager 4872    Sales Assistant 5375    Sales
Assistant 5443    Sales Assistant 6305    Sales Assistant 6717    Sales
Assistant 6718    Sales Assistant 2090    Assistant Manager 2930    Sales
Assistant 3941    Sales Assistant 5168    Sales Assistant

 

75



--------------------------------------------------------------------------------

Schedule 9

Additional Stores Cost

 

    

Name

   No.    Capex
(£K’s) 1.    Dartford    276    £ 97,190 2.    Peterlee    272    £ 38,948 3.   
Rhyl    280    £ 68,878 4.    Middleton    278    £ 25,060 5.    Washington   
279    £ 25,521 6.    Bridgend    281    £ 15,115 7.    Walthamstow    275    £
7,487 8.    Northfield    283    £ 3,721 9.    Northwich    286    £ 720 10.   
Eastbourne    287    £ 0 11.    Ilford    289    £ 720 12.    Greenock    284   
£ 720 13.    Clydebank    285    £ 720 14.    Falkirk    273    £ 720 15.   
Canterbury    N/A    £ 720 16.    Ramsgate    277    £ 1,350 17.    Barry    292
   £ 0              Total          £ 287,590

 

76



--------------------------------------------------------------------------------

Schedule 10

Guarantees and Authorised Guarantee Agreements

 

  •  

Authorised Guarantee Agreement between Krikor Didonian, Games Station Ltd and
Hutchinson 3G UK Ltd, dated 24/11/06 (in respect of 290 Chiswick High Road,
London W4)

 

  •  

Licence to Assign, Change Use and Authorised Guarantee Agreement between
Valeberry Ltd, Games Station Ltd and Lush Retail Ltd, dated 25/09/06 ( in
respect of 112 Peascod Street, Windsor)

 

77



--------------------------------------------------------------------------------

Schedule 11

List of documents in the agreed form

 

1. Tax Deed (Schedule 4 paragraphs 1(e) and 2(a) (Completion Obligations))

 

2. Evidence of payment of debts and accounts (Schedule 4 paragraph 1(f)
(Completion Obligations))

 

3. Directors’ resignations (Schedule 4 paragraph 1(g) (Completion Obligations))

 

4. Auditors’ resignation (Schedule 4 paragraph 1(h) (Completion Obligations))

 

5. IP Assignment (Schedule 4 paragraph 1(j) (Completion Obligations))

 

6. IP Licence (Schedule 4 paragraph 1(k) (Completion Obligations))

 

78



--------------------------------------------------------------------------------

SIGNED by Eamonn Feeney

  )   

for and on behalf of

  )    /s/ Eamonn Feeney

BLOCKBUSTER UK LIMITED

  )   

 

SIGNED by David Thomas

  )   

for and on behalf of

  )    /s/ David Thomas

THE GAME GROUP PLC

  )   

 

79